Exhibit 10.1

 

WAREHOUSING CREDIT AND SECURITY AGREEMENT

 

THIS WAREHOUSING CREDIT AND SECURITY AGREEMENT (this “Agreement”) is executed to
be effective as of November 16, 2018 (the “Effective Date”), by and between
VIANOVA CAPITAL GROUP LLC (“Borrower”), a Delaware limited liability company,
having its principal place of business at 3 Columbus Circle, 24th Floor, New
York, New York  10019, and LEGACYTEXAS BANK (“Lender”) having its principal
place of business at 5851 Legacy Circle, Plano, Texas 75024 on the terms and
conditions set forth herein.

 

DEFINITIONS

 

For the purposes of this Agreement, accounting terms not otherwise defined
herein shall have the meaning given to them under GAAP and the following terms,
if applicable herein, shall have the indicated meanings:

 

“Account Pledge Agreement” shall mean that certain Pledge, Assignment and
Security Agreement Related to Deposit Account, dated as of the date hereof, by
and between Borrower and Lender, as such agreement may be amended, supplemented
or otherwise modified.

 

“Adjusted Tangible Net Worth” shall mean, as of any date, for any Person, the
Tangible Net Worth of such Person less the amount by which the MSR Value exceeds
50% of the Tangible Net Worth of such Person.

 

“Advance” shall mean a disbursement by Lender with respect to a specific Pledged
Mortgage Loan pursuant to Article 1 of this Agreement.

 

“Advance Amount” shall mean, as of any date of determination, with respect to an
Eligible Loan, an amount equal to the applicable Advance Rate of the lesser of
(i) the Take-Out Proceeds or (ii) the unpaid principal balance of such Pledged
Mortgage Loan.

 

“Advance Date” shall mean, with respect to any Pledged Mortgage Loan, the date
of distribution by Lender to Borrower (or, in the case of a Wet Loan, to the
Closing Agent, Correspondent or other party designated by Borrower, as
applicable, for and on behalf of Borrower) of the Advance related to such
Pledged Mortgage Loan.

 

“Advance Rate” shall have the meaning specified on Annex 1.

 

“Affiliate” of any Person shall mean (i) any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with such
Person, or (ii) any other Person who is a director, manager or officer (a) of
such Person, or (b) of any Person described in the preceding clause (i).  For
purposes of this definition “control” (including “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise or owning or possessing the power to vote ten percent (10%) or more of
any class of voting securities of any Person.

 

“Aged Loan” shall mean any Pledged Mortgage Loan that is not sold by Borrower to
an Investor prior to the Dwell Limit; provided, however, that (i) the aggregate
Outstanding Principal

 

--------------------------------------------------------------------------------



 

Amount of Advances made in respect of Aged Loans outstanding at any one time
shall not exceed the applicable Sublimit for Aged Loans; and (ii) all
Curtailment Amounts for such Pledged Mortgage Loans will be paid when due.

 

“Appraisal” shall mean, with respect to each Pledged Mortgage Loan, a written
report of valuation of the related Mortgaged Property and all improvements
located thereon securing such Mortgage Loan that is prepared by qualified
appraiser who is a member of the American Institute of Real Estate Appraisers or
another similarly credentialed group of professional appraisers, in form and
substance acceptable to the Investor that has issued a Take-Out Commitment in
connection with such Mortgage Loan.

 

“Appraised Value” means the value set forth in an Appraisal, BPO or other
determination of value reasonably acceptable to Lender.

 

“Borrower’s Accounts” shall mean, collectively, the Cash Account, the Settlement
Account and the Operating Account.

 

“Borrower’s Underwriting Guidelines” shall mean, collectively, Borrower’s
underwriting guidelines for Mortgage Loans, as shall be from time to time
provided to and approved by Lender in writing.

 

“BPO” means a written “interior” broker’s price opinion as to the fair market
value of a Mortgaged Property, in compliance with the requirements for an
“appraisal” or “evaluation” of Title 11 of the     Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as amended.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day on
which Lender is closed for business.

 

“Capital Lease Obligation” means, for any Person, all obligations of such Person
to pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Account” shall mean either a Cash Collateral Account or Deposit Account,
as indicated on Annex 1 hereto, maintained by Borrower with Lender as more
particularly described on Annex 1 hereto.

 

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof which mature within ninety (90) calendar days from the
date of acquisition, and (ii) time deposits and certificates of deposit, which
mature within ninety (90) calendar days from the date of acquisition, of Lender
or any other domestic commercial bank having capital and surplus in excess of
$200,000,000, which has, or the holding company of which has, a commercial paper
rating of at least A-1 or the equivalent thereof by Standard & Poors (a division
of the McGraw-Hill Companies) or P-1 or the equivalent thereof by Moody’s
Investors Service, Inc.

 

2

--------------------------------------------------------------------------------



 

“CFPB” shall mean the Consumer Financial Protection Bureau.

 

“Change of Control” shall mean the occurrence of an event in which any equity
ownership interest in Borrower (whether in the form of shares, units or other
interests) is transferred, sold, exchanged or otherwise conveyed to any Person.

 

“Closing Agent” shall mean an independent attorney or title company, acceptable
to Lender in its sole discretion, which is not an Affiliate of Borrower and
which is designated by Borrower in writing to close an Eligible Loan for and on
behalf of Borrower, or such other Person as may be approved by Lender in
writing, and which shall have in force insurance insuring Borrower and Lender
and Lender’s successors in interest, against any breach of fidelity by such
Closing Agent and against any loss or damage from loss or destruction of
documents, theft, misappropriation, or errors or omissions.

 

“Collateral” shall have the meaning given to it in Section 3.01 hereof.

 

“Collateral Assignment of Letter Agreement” shall mean that certain Collateral
Assignment of Letter Agreement, dated as of the date hereof, by and between
Lender and Borrower and joined for the limited purpose set forth therein by
Parent.

 

“Combined Loan-to-Value” or “CLTV” shall mean, to the extent applicable, the sum
of (a) the unpaid principal balance of the Second Mortgage Loan, and (b) the
unpaid principal balance of the First Mortgage Loan, each as of the applicable
date of determination, divided by (a) in the case of a purchase, the lesser of
the sale price of the Mortgaged Property and its Appraised Value at the time of
sale or (b) in the case of a refinancing or modification, the Appraised Value of
the Mortgaged Property at the time of the refinancing or modification.

 

“Commitment” shall have the meaning given to it in Section 1.01 hereof.

 

“Commitment Amount” shall mean the amount specified in Annex 1 hereto.

 

“Compliance Certificate” shall mean a certificate executed on behalf of the
Borrower by its chief financial officer or its treasurer or by such other
officer as may be designated therein, which shall be submitted on Lender’s
standard form, as the same may be updated or revised from time to time. 
Lender’s current form of compliance certificate is set forth on Exhibit B
attached hereto.

 

“Correspondent” shall mean each entity that originated and funded a
Correspondent Loan.

 

“Correspondent Loan” shall mean a Mortgage Loan completely originated and funded
by a Correspondent in the Correspondent’s name and subsequently sold and
endorsed to Borrower.

 

“Curtailment Amount” shall mean, with respect to any Pledged Mortgage Loan which
is an Aged Loan, each of the amounts specified in Annex 1 hereto due and payable
by Borrower to Lender.

 

3

--------------------------------------------------------------------------------



 

“Daily Floating LIBOR Rate” shall mean, for any day, the rate per annum equal to
the Intercontinental Exchange Benchmark Administration Ltd. LIBOR Rate (“IEBA
LIBOR”), as published by any commercially available source providing quotations
of IEBA LIBOR (as designated by Lender from time to time) at approximately 11:00
a.m. (London time) on such day (if such day is a LIBOR Business Day) or the
immediately preceding LIBOR Business Day (if such day is not a LIBOR Business
Day), for U.S. dollar deposits with a term equivalent to one (1) month.  In the
event such rate ceases to be published or quoted, Daily Floating LIBOR Rate
shall mean a comparable rate of interest reasonably selected by Lender. 
Lender’s determination of the Daily Floating LIBOR Rate shall be conclusive and
binding on Borrower, absent manifest error.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Interest Rate” shall mean, with respect to each Advance, a per annum
rate equal to the lesser of (i) four percent (4%) per annum over the applicable
Interest Rate for such Advance; or (ii) the Highest Lawful Rate.

 

“Delaware LLC Act” shall mean Chapter 18 of the Delaware Limited Liability
Company Act, 6 Del. C. §§ 18-101 et seq., as amended.

 

“Dividing LLC” shall mean a Delaware limited liability company that is effecting
a Division pursuant to and in accordance with Section 18-217 of the Delaware LLC
Act.

 

“Division” shall mean the division of a Dividing LLC into two (2) or more
domestic limited liability companies pursuant to and in accordance with
Section 18-217 of the Delaware LLC Act.

 

“Dodd Frank” shall mean the Dodd Frank Wall Street Reform and Consumer
Protection Act, as it may be amended, and all regulations promulgated in
connection therewith.

 

“Dry Loan Package” shall mean, with respect to any Pledged Mortgage Loan, the
documents designated as such on Exhibit A hereto, each in form and substance
reasonably satisfactory to Lender.

 

“Dwell Limit” shall mean, with respect to each Pledged Mortgage Loan, the date
that is the number of days after the Advance Date for such type of Pledged
Mortgage Loan as is set forth in Annex 1 to this Agreement.

 

“Effective Date” is the date set forth in the first paragraph of this Agreement.

 

“Eligible Loan” shall mean a type of Mortgage Loan that is eligible to be
pledged as Collateral hereunder.  Only those types of Mortgage Loans for which
there is a Sublimit on Annex 1 are Eligible Loans.

 

“E-Sign Act” shall mean the Electronic Signatures in Global and National
Commerce Act, as amended from time to time.

 

4

--------------------------------------------------------------------------------



 

“Event of Default” shall have the meaning given to it in Article VIII of this
Agreement.

 

“FICO Score” shall mean the score developed by Fair Isaacs Corporation to
evaluate the credit risk of a natural Person and shown on a credit report
prepared by Equifax, Experian, TransUnion, or any other authorized national
credit reporting agency.  For all purposes hereunder, if two FICO Scores are
obtained for any obligor, the lower score shall be used.  If three FICO Scores
are obtained for any obligor, the middle score shall be used.

 

“First Mortgage” shall mean a Mortgage which constitutes a first Lien on the
related Mortgaged Property subject to encumbrances permitted pursuant to
Borrower’s Underwriting Guidelines.

 

“First Mortgage Loan” shall mean a Mortgage Loan secured by a First Mortgage.

 

“GAAP” shall mean accounting principles generally accepted in the United States
of America in effect from time to time, as set forth in the statements,
opinions, pronouncements, interpretations, bulletins, and abstracts of the
respective accounting standard setting bodies such as the Financial Accounting
Standards Board, the American Institute of Certified Public Accountants, the
Securities Exchange Commission, the Emerging Issues Task Force, and the opinions
and pronouncements of the Accounting Principles Board, or any other entity that
may be approved by a significant segment of the accounting profession now or in
the future.

 

“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, the
CFPB or any taxing authority) or any instrumentality or officer of any of the
foregoing (including, without limitation, any court or tribunal) exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation, partnership or other entity
directly or indirectly owned by or controlled by the foregoing.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably-anticipated liability in respect thereof as
determined by such Person in good faith.  The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.

 

“Guarantor” shall mean a Person required by Lender, if any, to execute a
guaranty of Borrower’s obligations hereunder, from time to time, including the
Persons listed on Annex 1 hereto.

 

5

--------------------------------------------------------------------------------



 

“Guaranty” shall mean a guaranty in form and substance reasonably acceptable to
the Lender which is executed by any Guarantor.

 

“Hedging Instrument” shall mean any forward sales contract, forward trade
contract, interest rate swap agreement, interest rate cap agreement, or other
contract or instrument pursuant to which Borrower has protected itself from the
consequences of a loss in the value of a Mortgage Loan because of changes in
interest rates or in the market value of mortgage loan assets.

 

“Highest Lawful Rate” shall mean the maximum non-usurious per annum rate of
interest allowed from time to time by applicable law.

 

“Indebtedness” shall mean, with respect to any Person at a particular date, the
sum (without duplication) at such date of (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) calendar days of the date the respective goods are delivered
or the respective services are rendered; (c) indebtedness of others secured by a
Lien on the Property of such Person, whether or not the respective indebtedness
so secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (f) indebtedness of others
Guaranteed by such Person; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; and
(h) indebtedness of general partnerships of which such Person is a general
partner; and (i) Capital Lease Obligations of such Person; provided however that
the Permitted Subordinated Debt shall not be included in the calculation of the
Borrower’s Indebtedness solely for the purpose of calculating the ratio of
Borrower’s Indebtedness to Adjusted Tangible Net Worth as required by
Section 5.02(c) below.

 

“Insolvency Event” shall mean, with respect to a specified Person, (a) the
institution of a proceeding or the filing of a petition against such Person
seeking the entry of a decree or order for relief by a court having jurisdiction
in the premises in respect of such Person or any substantial part of its
property in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such petition, decree or order shall remain unstayed and in effect
for a period of sixty (60) consecutive calendar days; or (b) the commencement by
such Person of a voluntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by, a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar

 

6

--------------------------------------------------------------------------------



 

official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

 

“Intercompany Loan” shall mean a loan or advance from a Related Person to an
Affiliate or shareholder, member or partner of any Related Person.

 

“Interest” shall mean the interest accruing to Lender on the Outstanding
Principal Amount of each Advance in accordance with Section 1.06 of this
Agreement.

 

“Interest Rate” shall mean, as of any date of determination and with respect to
each Advance, a per annum rate of interest equal to the lesser of (a) sum of
(i) the Daily Floating LIBOR Rate for such date, but in no event less than the
Minimum Daily LIBOR Rate, plus (ii) the number of basis points specified for the
related Pledged Mortgage Loan for such Advance on Annex 1, and (b) the Highest
Lawful Rate.

 

“Investor” shall mean the issuer of a Take-Out Commitment, which shall be a
third-party mortgage investor acceptable to Lender in its sole discretion.

 

“Key Principal” shall mean, with respect to any Person which is not an
individual, a Person holding a direct or indirect equity interest in such
non-individual Person which is equal to or greater than twenty percent (20%).

 

“Letter Agreement” shall mean that certain Letter Agreement, dated as of the
date hereof and effective as of November 19, 2018, by and between Parent and
Borrower.

 

“LIBOR Business Day” shall mean a Business Day upon which commercial banks in
London, England are open for domestic and international business.

 

“Lien” shall mean any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest).

 

“Loan Detail” shall mean a loan detail, transmitted by Borrower electronically
in an appropriate data layout or other form acceptable to Lender, containing
such information regarding the characteristics of each Eligible Loan being
pledged by Borrower to Lender as Collateral hereunder on a particular Business
Day as may be required by Lender from time to time.

 

“Loan Documents” shall mean this Agreement, the Note, any Guaranty, the
Subordination Agreement, the Letter Agreement, the Collateral Assignment of
Letter Agreement, any Account Pledge Agreement, or any document, agreement or
instrument that may be delivered pursuant hereto, and any modification,
amendment, extension, or restatement thereof.

 

7

--------------------------------------------------------------------------------



 

“LTV” shall mean, with respect to any Mortgage Loan, the ratio of the unpaid
principal balance of such Mortgage Loan to the lesser of (i) the Appraised Value
of the Mortgaged Property securing such Mortgage Loan or (ii) the sales price
for such Mortgaged Property.

 

“MERS Agreement” shall mean those agreements by and among Borrower, Lender, MERS
and MERSCORP Holdings, Inc., as amended, modified, supplemented, extended,
restated or replaced from time to time.

 

“MERS System” shall mean the system of recording transfers of mortgages
electronically maintained by MERS.

 

“MIN” shall mean, with respect to each Mortgage Loan, the Mortgage
Identification Number for such Mortgage Loan registered with MERS on the MERS®
System.

 

“Minimum Daily LIBOR Rate” shall have the meaning set forth on Annex 1.

 

“MOM Loan” shall mean, with respect to any Mortgage Loan, MERS acting as the
mortgagee of such Mortgage Loan, solely as nominee for the originator or
Borrower, as the case may be, of such Mortgage Loan and its successors and
assignees.

 

“Mortgage” shall mean a mortgage or deed of trust on Mortgaged Property.

 

“Mortgage Assignment” shall mean an instrument duly executed and in recordable
form (including, if available, the record book and page number or instrument
number of the public records in which the Mortgage was recorded) assigning a
Mortgage (or several Mortgages) in blank, which is legally sufficient to
evidence the assignment of the Mortgage in the jurisdiction in which the
applicable Mortgaged Property is located.

 

“Mortgage Documents” shall mean the documents included in the Dry Loan Package
and/or the Wet Loan Package.

 

“Mortgage File” shall mean, with respect to each Pledged Mortgage Loan, all of
the documentation (whether in paper or electronic format) evidencing, securing,
pertaining to or representing such Mortgage Loan or the related Mortgagor, and
including, without limitation, all records or documents required to be
maintained by any Investor.

 

“Mortgage Loan” shall mean any loan evidenced by a Mortgage Note and secured by
a Mortgage.

 

“Mortgage Note” shall mean a promissory note or other evidence of indebtedness
secured by a Mortgage.

 

“Mortgage Rate” shall mean, with respect to a Mortgage Loan, the per annum rate
of interest specified in the related Mortgage Note.

 

“Mortgaged Property” shall mean the 1-4 family residential real property
described in a Mortgage securing repayment of the debt evidenced by a Mortgage
Note.

 

8

--------------------------------------------------------------------------------



 

“Mortgagor” shall mean the individual or individuals obligated to pay the
indebtedness which is the subject of a Mortgage Loan.

 

“MSR Value” shall mean the product obtained by multiplying the MSR Value
Percentage and the unpaid principal balances of all Mortgage Loans at such date
in such Person’s servicing portfolio.

 

“MSR Value Percentage” shall mean the percentage specified in Annex 1 hereto.

 

“Net Income” of any Person shall mean, for any period, the net income of such
Person for such period, calculated in accordance with GAAP.

 

“Net Worth” of any Person shall mean, as of any date, an amount equal to all
assets of such Person minus such Person’s liabilities, each as determined in
accordance with GAAP; provided however that the Permitted Subordinated Debt
shall not be included in the calculation of the Borrower’s liabilities for the
purpose of calculating the Borrower’s Net Worth.

 

“Note” shall have the meaning set forth in Section 1.05 hereof.

 

“Obligations” shall mean any and all indebtedness, obligations and liabilities
of Borrower to Lender (whether now existing or hereafter arising, voluntary or
involuntary, whether or not jointly owed with others, direct or indirect,
absolute or contingent, liquidated or unliquidated, and whether or not from time
to time decreased or extinguished and later increased, created or incurred),
arising out of or related to the Loan Documents, or any of them, and any
renewals, extensions, enlargements, reinstatements or rearrangements thereof.

 

“OFAC” shall have the meaning set forth in Section 4.01(n) hereof.

 

“Operating Account” shall mean the non-interest bearing demand deposit account
(whether one or more) established by Borrower with Lender to be used for
Borrower’s operations.

 

“Origination Date” shall mean, with respect to an Eligible Loan, the date on
which such Eligible Loan was funded.

 

“Outstanding Principal Amount” shall mean, with respect to any Advance at the
time of any determination, the unpaid principal amount of such Advance on such
date.

 

“Parent” shall mean COHEN & COMPANY, LLC, a Delaware limited liability company.

 

“Payoff Account” shall mean the non-interest bearing account to be established
with Lender or at another financial institution (as determined from time to time
by Lender), to be used for receiving all payments on or with respect to any
Pledged Mortgage Loan, including all payments of the Take-Out Proceeds or
Settlement Proceeds.  The Payoff Account shall initially be established at the
Federal Home Loan Bank of Dallas as set forth on Annex 1.  Provided no Default
or Event of Default has occurred and is continuing, any excess funds in the
Payoff Account, after payment of sums due to Lender under this Agreement related
to a particular

 

9

--------------------------------------------------------------------------------



 

Pledged Mortgage Loan, shall promptly be transferred by Lender from the Payoff
Account to the Settlement Account.

 

“Permitted Encumbrances” shall mean (a) Liens securing the payment of taxes,
either not yet due or the validity of which is being contested in good faith by
appropriate proceedings, and as to which the Mortgagor or Borrower, as
applicable, shall have set aside on its books and records adequate reserves,
provided, that such contest does not have a material adverse effect on the
ability of Borrower to pay any of the Obligations, or the priority or value of
the Lender’s Lien in the Collateral; (b) deposits under workmen’s compensation,
unemployment insurance, social security and other similar laws made in the
ordinary course of business; (c) Liens in favor of the Lender; (d) Liens imposed
by law, such as mechanics’, materialmen’s, landlord’s, warehousemen’s, carriers’
and other similar liens, securing obligations incurred in the ordinary course of
business that are not past due for more than thirty (30) calendar days, or that
are being diligently contested in good faith by appropriate proceedings and for
which appropriate reserves have been established, or that are not yet due and
payable; (e) zoning restrictions, easements, rights-of-way, licenses, covenants
and other similar encumbrances against real property incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not materially detract from the value of the property subject thereto
or materially interfere with the ordinary conduct of the business of the
Borrower; and (f) “bankers” liens arising by operation of law in respect of any
deposit accounts of the Borrower that are maintained in accordance with the
terms of this Agreement.

 

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower owing
under that certain Investment Agreement, dated as of November 16, 2018 and
effective as of November 19, 2018, among the Borrower, the Parent, Hancock
Funding, LLC, a New York limited liability company, New Way Investment, LLC, a
New Jersey limited liability company, and J.V.B. Financial Group, LLC, a
Delaware limited liability company.

 

“Person” shall mean any individual, corporation, estate, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.

 

“Pledged Mortgage Loan” shall have the meaning set forth in
Section 3.01(b) hereof.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“QM Loan” shall mean a Mortgage Loan that qualifies as a “Qualified Mortgage”
under Dodd Frank, as such qualifications may be modified from time to time by
any Governmental Authority.

 

“Related Persons” shall mean Borrower and each of Borrower’s Subsidiaries.

 

“Release Amount” shall mean, with respect to any Pledged Mortgage Loan, the sum
of (a) the then outstanding portion of the Advance Amount for such Pledged
Mortgage Loan not otherwise repaid to Lender through application of principal
and/or interest payments by the

 

10

--------------------------------------------------------------------------------



 

related Mortgagor, (b) accrued and unpaid Interest thereon at the Interest Rate
or the Default Interest Rate, as applicable, (c) all fees, expenses and other
amounts (including, without limitation, accrued and unpaid Transaction Fees,
indemnification amounts, etc.) owing to Lender in respect of such Pledged
Mortgage Loan, and (d) the costs (including, without limitation, reasonable
legal fees) incurred by Lender for any action taken in connection with the
enforcement of Borrower’s obligation to repay Advances hereunder.

 

“Residential Transition Loan” or “RTL Loan” shall mean a Mortgage Loan secured
by a Mortgage on a Mortgaged Property with a principal balance of not more than
$1,500,000.00, the proceeds of which shall be used for the purchase, financing,
or refinancing and subsequent renovation of such Mortgaged Property; provided,
however that such maximum balance may be up to $2,000,000.00 with the prior
approval of Lender.

 

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

 

“Second Mortgage” shall mean a Mortgage which constitutes a second Lien on the
related Mortgaged Property subject to encumbrances permitted pursuant to
Borrower’s Underwriting Guidelines.

 

“Second Mortgage Loan” shall mean a Mortgage Loan secured by a Second Mortgage.

 

“Servicer” shall have the meaning given to it in Section 6.02 of this Agreement.

 

“Servicing Files” shall mean, with respect to any Pledged Mortgage Loan, all
books of account, records (including electronic records), reports, data, and
other papers and documents of whatever kind or description, whether developed or
originated by Borrower or others, required under the applicable Take-Out
Commitment to document or service the Mortgage Loan, excluding the documents
included in the Mortgage File.

 

“Settlement Account” shall mean the non-interest bearing account to be
established by Borrower with Lender as set forth on Annex 1 for the funding of
Advances and the receipt of any excess funds in the Payoff Account pursuant to
the terms of this Agreement.  The Settlement Account shall be pledged to Lender,
and Borrower shall not be entitled to withdraw funds from the Settlement
Account.

 

“Settlement Date” shall mean, with respect to any Pledged Mortgage Loan, the
date on which the Settlement Proceeds are paid by an Investor for such Mortgage
Loan.

 

“Settlement Proceeds” shall mean, with respect to any Pledged Mortgage Loan, the
net amount of funds an Investor is obligated to pay for such Mortgage Loan on
the Settlement Date for that Mortgage Loan.

 

“Sublimit” shall mean the aggregate Outstanding Principal Amount of all Advances
that is permitted to be outstanding at any one time with respect to Pledged
Mortgage Loans of a specific type as set forth in Annex 1 to this Agreement
(expressed as a dollar amount or a percentage of the Commitment Amount).

 

11

--------------------------------------------------------------------------------



 

“Subordination Agreement” shall mean that certain Subordination Agreement, dated
as of the date hereof, by and among Borrower, Lender, Hancock Funding, LLC, a
New York limited liability company, New Way Investment, LLC, a New Jersey
limited liability company, J.V.B. Financial Group, LLC, a Delaware limited
liability company, and Parent.

 

“Subsidiary” shall mean any corporation, partnership, limited liability company,
joint venture, association, or other business entity in which more than fifty
percent (50%) of the total equity ownership interest in such entity (whether in
the form of shares, units or other interests) or total voting power or shares of
stock entitled to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

 

“Take-Out Commitment” shall mean a fully executed and enforceable commitment
letter or other document (including a Hedging Instrument) in form and substance
reasonably satisfactory to Lender pursuant to which an Investor has committed or
agreed to purchase for cash one hundred percent (100%) of the ownership
interests of a Pledged Mortgage Loan or Pledged Mortgage Loans on or prior to
the applicable Dwell Limit directly to the Payoff Account.

 

“Take-Out Proceeds” shall mean the amount which an Investor has agreed to pay
for the purchase of a Pledged Mortgage Loan.

 

“Tangible Net Worth” shall mean, as of any date, for any Person, the Net Worth
of such Person plus the MSR Value, less all capitalized servicing rights and
assets of such Person which would be classified as intangible assets under GAAP,
including but not limited to goodwill (whether representing the excess cost over
book value of assets acquired or otherwise), patents, trademarks, trade names,
copyrights, franchises, deferred charges, and such other assets Lender deems
unacceptable, in its commercially reasonable discretion, including, without
limitation, Intercompany Loans.

 

“Termination Date” shall have the meaning set forth on Annex 1 hereof.

 

“Title Commitment” shall mean, with respect to any Pledged Mortgage Loan, a
commitment to issue a mortgagee’s or lender’s policy of title insurance with
respect to a Mortgage Loan naming Borrower as the insured in an amount at least
equal to the unpaid balance of the Mortgage Loan, which commitment shall be in
form and substance that which is customarily used to affirm the quality,
priority and validity of a lender’s lien against real property in the
jurisdiction where the Mortgaged Property is located and subject only to
applicable Permitted Encumbrances.

 

“Transaction Fees” shall mean the fees set forth on Annex 1.

 

“UETA” shall mean the Texas Uniform Electronic Transaction Act, as amended from
time to time.

 

“Unrestricted Cash” shall mean, as of any date of determination, the sum of
(a) United States currency which is not subject to any liens or security
interests (other than Liens in favor of

 

12

--------------------------------------------------------------------------------



 

Lender imposed under the Loan Documents), and (b) Cash Equivalents which are not
subject to any liens or security interests (other than Liens in favor of Lender
imposed under the Loan Documents).

 

“Unpaid Principal Balance” shall mean, with respect to any Mortgage Loan at the
time of any determination, the unpaid principal balance of such Mortgage Loan on
such date.

 

“Wet Loan” shall mean any Pledged Mortgage Loan for which the Dry Loan Package
has not been delivered to Lender.

 

“Wet Loan Package” shall mean, with respect to any Pledged Mortgage Loan, the
documents designated as such on Exhibit A hereto, each in form and substance
reasonably satisfactory to Lender.

 

Any terms defined herein but specifically not incorporated herein or on Annex 1
shall not be applicable to this Agreement.

 

ARTICLE I

 

THE LOANS

 

Section 1.01          The Commitment.

 

(a)           Subject to the terms and conditions of this Agreement and provided
no Default or Event of Default has occurred and is continuing, Lender agrees,
from time to time during the period from the date hereof to and including the
Termination Date, to make Advances to Borrower up to the Commitment Amount;
provided that Lender shall not have any obligation to make any Advance which,
when added to the Advances then-outstanding would cause the aggregate principal
amount of all such Advances then-outstanding to exceed the Commitment Amount or
any Sublimit applicable to the related type of Pledged Mortgage Loan.  Except as
otherwise provided above with respect to the Commitment Amount, this Agreement
is not a commitment by Lender to make Advances to Borrower; rather, it sets
forth the procedures to be used in connection with periodic requests by Borrower
to obtain Advances from Lender.  Except as otherwise provided herein, Borrower
hereby acknowledges that Lender is under no obligation to agree to make, or to
make, any Advance pursuant to this Agreement.  The obligation of Lender to make
Advances hereunder up to the Commitment Amount is hereinafter referred to as the
“Commitment.”  Within the Commitment, Borrower may borrow, repay and reborrow. 
All Advances under this Agreement shall constitute a single indebtedness, and
all of the Collateral shall be security for the Note and for the performance of
all the Obligations of Borrower to Lender.  If no Default or Event of Default
shall have occurred and be continuing hereunder, but Lender nonetheless
determines that it shall no longer make any further Advance hereunder, Lender
will provide Borrower with written notice of such determination at least thirty
(30) calendar days prior to the date on which such cessation will take effect.

 

13

--------------------------------------------------------------------------------



 

(b)           Advances shall be used by Borrower solely for the purpose of
funding Eligible Loans as specified in the Loan Detail and for no other purpose,
and shall be made at the request of Borrower in the manner hereinafter provided
in Section 1.02, against the pledge of such Mortgage Loans and such other
Collateral as is set forth in Section 3.01 hereof as collateral therefor. 
Advances shall also be subject to the restrictions set forth in Annex 1 hereto.

 

(c)           The total aggregate principal amount outstanding at any one time
of all Advances against any single Pledged Mortgage Loan shall not exceed an
amount equal to the product of the Unpaid Principal Balance of such Pledged
Mortgage Loan and the Advance Rate for such Pledged Mortgage Loan.

 

(d)           The total Outstanding Principal Amount of Advances at any time
shall not exceed the Commitment Amount, it being understood, however, that as
Advances are repaid due to payment of principal on the Pledged Mortgage Loans by
the Investor pursuant to the terms of the Take-Out Commitment, or otherwise,
Borrower may elect to request additional Advances pursuant to the terms of this
Agreement, to the extent of the principal amount of the Advances so repaid.

 

Section 1.02          Procedures for Obtaining Advances.

 

(a)           Borrower may obtain an Advance hereunder by satisfying the
conditions precedent set forth in Section 1.03 below and upon compliance with
the procedures set forth in this Section 1.02.

 

(b)           Borrower may request an Advance from Lender by using the
electronic data transmission software provided by Lender and its licensor,
Street Resource Group (“SRG”), to transmit to Lender a Loan Detail relating to
the Eligible Loans to be pledged as Collateral for such Advance no later than
3:00 p.m. Dallas, Texas time.  With respect to any Advance made on a Wet Loan,
Borrower shall also deliver at or before such time any additional items
requested by Lender to be included in the Wet Loan Package therefor.  Borrower
covenants and agrees it shall only pledge Eligible Loans as Collateral for
Advances and none other.

 

(c)           To make an Advance, Lender shall credit the Settlement Account
upon compliance by Borrower with the terms of this Agreement and Lender shall
wire transfer the amount of the Advance from the Settlement Account to the
designated Closing Agent, Correspondent or other party designated by Borrower,
as applicable, in accordance with Borrower’s closing instructions to be held in
escrow pending the funding of the related Mortgage Loan on the Origination
Date.  For purposes of Advances made in respect of Mortgaged Properties situate
in the State of New York, it is hereby acknowledged that New York is a wet
funding state.

 

(d)           In consideration of Lender permitting Borrower to request Advances
by electronic transmission, Borrower covenants and agrees to assume liability
for and to protect, indemnify and save Lender harmless from any and all
liabilities, obligations, damages, penalties, claims, causes of action, costs,
charges and expenses, including

 

14

--------------------------------------------------------------------------------



 

reasonable attorneys’ fees and expenses of employees, which may be imposed,
incurred by or asserted against Lender by reason of any loss, damage or claim
howsoever arising or incurred because of, out of or in connection with (i) any
action of Lender pursuant to any Loan Detail received by Lender from Borrower by
electronic transmission or (ii) the transfer of funds pursuant to any such Loan
Detail received by Lender from Borrower by electronic transmission.  Lender is
entitled to rely upon and act upon any Loan Detail received by Lender from
Borrower by electronic transmission, and Borrower shall be unconditionally and
absolutely estopped from denying (x) the authenticity, enforceability, and
validity of any security interest acquired by Lender pursuant to such Loan
Detail once Lender has made the related Advance in accordance with this
Section in reliance upon data submitted by Borrower in such Loan Detail and the
Pledged Mortgage Loans are identified in the SRG software under Status History
as “Submitted,” “Approved” and “Active”, and (y) Borrower’s liability and
obligations under this Agreement in connection with or related to such
Advances.  Lender’s determination of the Advance Amount, Interest, and
Transaction Fees applicable to any Advance in reliance upon the data submitted
by Borrower in the related Loan Detail and in accordance with the terms of this
Agreement shall be conclusive and binding on Borrower, absent manifest error.

 

Section 1.03          Conditions Precedent to Advances.  As a condition
precedent to the making of any Advance (i) Lender shall have received all
instruments, agreements and documents required to be delivered to Lender in
respect of such Advance or the related Pledged Mortgage Loan as set forth in
this Agreement, including, without limitation, a fully executed copy of the
Letter Agreement; (ii) Lender shall have received a Guaranty from each
Guarantor, if any; (iii) Lender shall have received a special power of attorney
executed by Borrower in form acceptable to Lender; (iv) the representations and
warranties of Borrower set forth in this Agreement shall be true, correct and
complete in all material respects; (v) a Default or an Event of Default shall
not have occurred and be continuing hereunder; (vi) immediately following such
Advance, the aggregate Outstanding Principal Amount of Advances shall not exceed
the Commitment Amount or any Sublimit listed on Annex 1 hereto; (vii) all acts,
conditions and things (including without limitation, the obtaining of any
necessary regulatory approvals and the making of any required filings,
recordings or registrations) required to be done and performed and to have
happened precedent to the execution, delivery and performance of this Agreement
and the transactions contemplated hereby, and to constitute this Agreement as
the legal, valid and binding obligation of Borrower, shall have been done and
performed and shall have happened in due and strict compliance with all
applicable laws; and (viii) any and all other conditions precedent for the
making of such Advance set forth in this Agreement shall have been satisfied.

 

Section 1.04          Intentionally Omitted.

 

Section 1.05          Note.  The Obligations shall be evidenced by a certain
Promissory Note, dated as of the date hereof (the “Note”) given by Borrower in
favor of Lender.  The term “Note” shall include all extensions, renewals and
modifications of the Note and all substitutions therefor.  All terms and
provisions of the Note are hereby incorporated herein.

 

15

--------------------------------------------------------------------------------



 

Section 1.06          Interest Rate.

 

(a)           Except as provided in Section 1.06(c) below, interest shall accrue
each day on the outstanding principal balance of each Advance at the Interest
Rate.

 

(b)           Subject to Section 9.08, all interest shall be calculated on the
basis of a 360 day year and the actual number of days elapsed.

 

(c)           Obligations not paid when due (whether at stated maturity, upon
acceleration following the occurrence of an Event of Default or otherwise) shall
bear interest, at the option of Lender, from the date due until paid in full, at
a rate of interest equal to the Default Interest Rate.

 

Section 1.07          Principal and Interest Payments.

 

(a)           The outstanding unpaid principal amount of all Advances plus all
accrued and unpaid Interest thereon shall be paid in full upon the Termination
Date.

 

(b)           Borrower shall have the right to prepay any outstanding Advance in
whole or in part, from time to time, without premium or penalty.  To the extent
that Borrower wishes to prepay any Advance, Borrower shall remit to Lender the
then-outstanding Release Amount for the related Pledged Mortgage Loan.

 

(c)           Borrower shall pay to Lender, without the necessity of prior
demand or notice from Lender, (and Borrower authorizes Lender to charge the
Operating Account and such other accounts of Borrower in Lender’s possession for
the payment thereof, but specifically excluding the escrow or reserve accounts
maintained pursuant to the terms of any Pledged Mortgage Loans) the Release
Amount for a specific Pledged Mortgage Loan, upon the earliest occurrence of any
of the following events:

 

(i)                                   The expiration of the Dwell Limit for such
Pledged Mortgage Loan;

 

(ii)                                (A) the expiration of the forty-five (45)
day examination period set forth in the bailee letter transmitted with the
related Mortgage Loan to an Investor without the purchase being made, or
(B) upon rejection of the Mortgage Loan as unsatisfactory by more than one
(1) Investor;

 

(iii)                             The expiration of five (5) Business Days from
the Advance Date for a Wet Loan without receipt of all Mortgage Documents
relating to such Mortgage Loan, or such Mortgage Documents, upon examination by
Lender, are found not to be in compliance with the requirements of this
Agreement or the related Take-Out Commitment;

 

(iv)                            The expiration of ten (10) calendar days from
the date a Collateral Document in connection with such Mortgage Loan was
delivered

 

16

--------------------------------------------------------------------------------



 

to Borrower for correction or completion, without being returned to Lender,
corrected or completed;

 

(v)                               The expiration of one (1) Business Day from
the date of discovery that any Pledged Mortgage Loan was not, as of the Advance
Date therefor, or has, thereafter, ceased to be an Eligible Loan;

 

(vi)                            The related Take-Out Commitment, if any,
expires, is terminated or otherwise canceled or no longer in full force and
effect and the specific Mortgage Loan was not delivered under the Take-Out
Commitment prior to such termination, expiration or cancellation; and

 

(vii)                         Upon sale of any Pledged Mortgage Loan to an
Investor.

 

Upon receipt of such payment by Lender and provided no Default or Event of
Default has occurred and is continuing, such Mortgage Loan shall be considered
to have been redeemed from pledge, and the Mortgage Documents relating thereto
which have not been delivered to the Investor shall be released by Lender to
Borrower.

 

(d)           If (i) a Pledged Mortgage Loan is not sold to an Investor on or
prior to the applicable Dwell Limit, and (ii) Borrower fails to repay the
related Advance in accordance with the terms of the immediately preceding
clause (c), Borrower shall pay or cause to be paid to Lender any and all
payments received by Borrower from the applicable Mortgagor in respect of such
Pledged Mortgage Loan from and after the applicable Origination Date, including
without limitation all principal and interest payments, escrow deposits,
mortgage insurance and hazard insurance premiums (such amounts, “Income”) that
have been paid to Borrower in respect of such Mortgage Loan since the
Origination Date.  Borrower shall remit such payments to Lender on the
applicable Dwell Limit.

 

(e)           With respect to Aged Loans, Borrower shall be obligated to pay to
Lender (and Borrower authorizes Lender to charge the Operating Account or any
other accounts of Borrower (excluding monies held by Borrower in trust for third
parties) in Lender’s possession for payment thereof) the Curtailment Amounts
specified in Annex 1 hereto.

 

Section 1.08          Expiration of Commitment.  Unless extended or terminated
earlier as permitted hereunder, the Commitment shall expire of its own term, and
without the necessity of action by Lender, at the close of business on the
Termination Date.  However, the remainder of this Agreement shall remain in full
force and effect until all amounts due on the Obligations have been paid in
full.  Lender has not made, and does not hereby make, any commitment to renew,
extend, rearrange or otherwise refinance the outstanding and unpaid principal of
the Note or accrued interest thereon.  In the event, however, Lender from time
to time renews, extends, rearranges, increases and/or otherwise refinances any
portion or all of any Obligation and any accrued interest thereon at any time,
such refinancing shall be evidenced by an appropriate promissory note in form
and substance satisfactory to Lender and, unless otherwise noted or modified at
such time or times by the terms of such promissory note or any agreements
executed

 

17

--------------------------------------------------------------------------------



 

in connection therewith, any such promissory note or notes and refinancing
evidenced thereby shall be governed in all respects by the terms of this
Agreement.

 

Section 1.09          Method of Making Payments.  Except as otherwise
specifically provided herein, all payments hereunder shall be made to Lender not
later than the close of business (Central time) on the date when due unless such
date is a non-Business Day, in which case, such payment shall be due on the
first Business Day thereafter, and shall be made in lawful money of the United
States of America in immediately available funds.

 

Section 1.10          Payment of Settlement Proceeds.  Borrower shall direct the
applicable Investor to pay Settlement Proceeds for the related Mortgage Loan to
the Payoff Account on the applicable Settlement Date.  To the extent that
Settlement Proceeds received from the sale of any Mortgage Loan are less than
the related Release Amount, Borrower shall pay the difference to Lender prior to
or concurrently with the payment of the Settlement Proceeds and prior to the
release of Lender’s security interest in the related Mortgage Loan.  Lender
reserves the right to refuse to accept or approve a Takeout Commitment from
Investors, either initially, or on a go-forward basis, if Borrower is unable to
direct such Investor to pay the Settlement Proceeds directly into the Payoff
Account as provided in this Section 1.10, Borrower understanding that this
provision is a material inducement to Lender agreeing to enter into the
transactions contemplated by this Agreement.

 

Section 1.11          Bailee.  Lender appoints Borrower, and Borrower shall act,
as its bailee to (i) hold in trust for Lender (A) the original recorded copy of
the mortgage, deed of trust, or trust deed securing each Pledged Mortgage Loan,
(B) any mortgagee lien policy of title insurance (or binding unexpired and
unconditional commitment to issue such insurance if the policy has not yet been
delivered to Borrower) insuring Borrower’s perfected Lien created by that
mortgage, deed of trust, or trust deed, (C) the original insurance policies for
each Pledged Mortgage Loan, and (D) all other original documents relating to
each Pledged Mortgage Loan, including any promissory notes, any other loan
documents, and supporting documentation, surveys, settlement statements, and
closing instructions, and (ii) deliver to Lender any of the foregoing items as
soon as reasonably practicable in accordance with the terms and provisions of
this Agreement.

 

ARTICLE II

 

DELIVERY OF MORTGAGE DOCUMENTS; REPRESENTATIONS AND COVENANTS OF BORROWER

 

Section 2.01          Delivery of Mortgage Documents.

 

(a)           Delivery of Dry Loan Package.  Borrower covenants and agrees to
deliver directly to Lender the Dry Loan Package with respect to a Pledged
Mortgage Loan within five (5) Business Days of Lender’s advance of the Advance
Amount for such Mortgage Loan.

 

(b)           Delivery of Mortgage File.  If requested by Lender, Borrower
covenants and agrees to deliver or cause to be delivered to Lender the Mortgage
File with respect to each Pledged Mortgage Loan.

 

18

--------------------------------------------------------------------------------



 

Section 2.02          Borrower’s Certification.  Borrower’s delivery of the Dry
Loan Package to Lender shall constitute Borrower’s certification to Lender that:

 

(a)           the Pledged Mortgage Loan related to such Dry Loan Package is an
Eligible Loan in all respects;

 

(b)           the Mortgage Note bears an original signature or signatures
purporting to be the signature or signatures of the Person or Persons named as
the maker;

 

(c)           except for the endorsement in blank, neither the Mortgage Note nor
the Mortgage Assignment contains any notations on its face which evidences any
claims, liens, security interests, encumbrances or restrictions on transfer;

 

(d)           the original principal amount of the indebtedness described in the
Mortgage as being secured by the Mortgage is identical to the original principal
amount of the Mortgage Note;

 

(e)           the Mortgage Note bears the original of an endorsement by the
named holder or payee endorsing the Mortgage Note in blank;

 

(f)            the original of the Mortgage Assignment bears the original
signature of the named mortgagee or beneficiary (and any other necessary party)
or in the case of copies permitted hereunder, that such copies appear to bear a
reproduction of such signature or signatures;

 

(g)           the Title Commitment is in form and substance providing evidence
of a commitment to issue title insurance customarily used in the jurisdiction in
which the Mortgaged Property is located, that the lien of the Mortgage is a
valid first and prior lien against the Mortgaged Property (subject to any
Permitted Encumbrances), that the description of the real property set forth in
the Title Commitment is identical to the real property description contained in
the Mortgage, and that Borrower has paid the title insurance premium and done
all other things necessary so that a mortgagee policy of title insurance will be
issued substantially in the form of the Title Commitment;

 

(h)           the original of any flood insurance policy that is required to be
maintained with respect to a Mortgaged Property under the Flood Disaster
Protection Act of 1973, as amended, and implementing and other regulations, has
been duly issued and is in full effect; and

 

(i)            all representations and warranties of Borrower contained in this
Agreement are true, correct and complete in all material respects as of the date
of delivery of each Mortgage Document and such representations and warranties
shall survive the delivery of each Mortgage Document to Lender.

 

19

--------------------------------------------------------------------------------



 

ARTICLE III

 

COLLATERAL

 

Section 3.01          Grant of Security Interest.  As security for the payment
of the Note and for the performance of all of Borrower’s Obligations hereunder
and any other Loan Document, Borrower hereby collaterally assigns and transfers
all right, title and interest in and to and grants a security interest to Lender
in the following described property, whether now owned or hereafter acquired
(the “Collateral”):

 

(a)           All Advances to or for the account of Borrower under this
Agreement to fund an Eligible Loan until that Mortgage Loan is closed and those
funds disbursed.

 

(b)           All Mortgage Loans which, from time to time are delivered or
caused to be delivered to Lender or its designee, come into the possession,
custody or control of Lender for the purpose of assignment or pledge or in
respect of which an Advance has been made by the Lender hereunder, including,
without limitation, all Mortgage Notes and Mortgages evidencing such Mortgage
Loans (such Mortgage Loans being herein referred to as the “Pledged Mortgage
Loans”).

 

(c)           All private mortgage insurance and all commitments to insure or
guarantee any Pledged Mortgage Loans; all Take-Out Commitments held by Borrower
covering the Pledged Mortgage Loans and all proceeds resulting from the sale
thereof to Investors pursuant thereto; all personal property, contract rights,
servicing and servicing fees and income or other proceeds, amounts and payments
payable to Borrower as compensation or reimbursement, accounts and general
intangibles of whatsoever kind relating to the Pledged Mortgage Loans and all
other documents or instruments relating to the Pledged Mortgage Loans,
including, without limitation, any interest of Borrower in any fire, casualty or
hazard insurance policies and any awards made by any public body or decreed by
any court of competent jurisdiction for a taking or for degradation of value in
any eminent domain proceeding as the same relate to the Pledged Mortgage Loans.

 

(d)           All right, title and interest of Borrower in and to all Mortgage
Files, escrow accounts, documents, instruments, files, surveys, certificates,
correspondence, Appraisals or BPOs, computer programs, tapes, discs, cards,
accounting records (including all information, records, tapes, data, programs,
discs and cards necessary or helpful in the administration or servicing of the
foregoing Collateral) and other information and data of Borrower relating to the
foregoing Collateral.

 

(e)           All amounts now or hereafter on deposit in the Cash Account along
with any other now existing or hereafter acquired cash delivered to or otherwise
in the possession of Lender or its agent, bailee or custodian or designated on
the books and records of Borrower as collaterally assigned and pledged to
Lender.

 

(f)            All Accounts, Chattel Paper, Instruments, General Intangibles,
Certificated Securities, Uncertificated Securities, and Investment Property, as
those terms

 

20

--------------------------------------------------------------------------------



 

are defined in the Uniform Commercial Code of the jurisdiction of formation of
Borrower, arising from or relating to any of the foregoing Collateral.

 

(g)           All Hedging Instruments related to the Pledged Mortgage Loans,
including all rights to payment arising under the Hedging Instruments, except
that Lender’s security interest in the Hedging Instruments is limited to
benefits, including rights to payment, related to the Pledged Mortgage Loans.

 

(h)           All cash and non-cash proceeds of the foregoing Collateral,
including all dividends, distributions and other rights in connection with, and
all additions to, modifications of and replacements for, the foregoing
Collateral, and all products and proceeds of the foregoing Collateral, together
with whatever is receivable or received when the foregoing Collateral or
proceeds thereof are sold, collected, exchanged or otherwise disposed of,
whether such disposition is voluntary or involuntary, including, without
limitation, all rights to payment with respect to any cause of action affecting
or relating to the foregoing Collateral or proceeds thereof.

 

(i)            All books and records relating to the foregoing.

 

Section 3.02          Custody of Mortgage Documents.  It is agreed that Lender,
subject to the provisions of this Agreement, shall retain physical possession of
the Mortgage Documents evidencing all Pledged Mortgage Loans.  Borrower or its
designee shall retain, in trust for Lender as bailee, physical possession of the
Mortgage Files (other than the Mortgage Documents) and deliver all such
documents to Lender or its designee as required by Lender under the provisions
of this Agreement.  Borrower or its designee will keep all such files in its
possession in segregated files appropriately marked (physically or
electronically) and shall hold such Pledged Mortgage Loans and the related
Mortgage Files in trust for Lender to the extent of its beneficial interests. 
Borrower agrees that each of Lender, Lender’s representatives, and any
Governmental Authority have the right during Borrower’s or its designee’s normal
business hours and, prior to the occurrence and continuance of an Event of
Default, upon reasonable prior written notice to Borrower, to request and have
access to and examine the Mortgage Files and any and all books, records and
documents (and all electronic records relating thereto) relating to any Pledged
Mortgage Loan or relating to any of the matters covered by this Agreement.  Any
such examinations shall be conducted in a manner that does not unreasonably
interfere with Borrower’s or its designee’s normal business operations.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01          Borrower Representations and Warranties.  Borrower
represents, warrants, and agrees that as of the Effective Date and as of the
date Lender funds the Advance Amount for each Pledged Mortgage Loan:

 

(a)           Borrower is duly incorporated, organized or formed, as applicable,
and is validly existing and in good standing, under the laws of the jurisdiction
in which it was incorporated, organized or formed, as applicable.

 

21

--------------------------------------------------------------------------------



 

(b)           Borrower has and has had at all relevant times all requisite
corporate, partnership, limited partnership, or limited liability company power,
licenses, permits and governmental authorizations or approvals granted by any
applicable federal, state or local government or quasi-governmental body or any
agency or instrumentality thereof, necessary to permit Borrower to originate,
purchase and/or to own loans, and Borrower is and has been at all relevant times
duly licensed and qualified to transact business in each state in which it is
transacting business.

 

(c)           Borrower has all requisite limited liability company power,
authority and capacity to execute and enter into this Agreement and to perform
the obligations required of Borrower hereunder and under the other documents,
instruments and agreements required to be executed by Borrower pursuant hereto.

 

(d)           The execution and delivery of this Agreement and all documents,
instruments and agreements required to be executed and delivered by Borrower
pursuant hereto and thereto, and the consummation of the transaction
contemplated hereby and thereby, have each been duly and validly authorized by
all necessary limited liability company action.

 

(e)           This Agreement constitutes the valid and legally binding agreement
of Borrower enforceable against Borrower in accordance with its terms (subject
to bankruptcy, insolvency, reorganization, receivership or other laws affecting
rights of creditors generally and by general equitable principles including,
without limitation, those respecting the availability of specific performance).

 

(f)            No offset, counterclaim or defense exists to the full performance
by Borrower of this Agreement, and no such offset, counterclaim or defense has
been asserted.

 

(g)           The execution, delivery and performance of this Agreement by
Borrower are in compliance in all material respects with the terms hereof and
consummation of the transactions contemplated hereby will not violate, conflict
with, result in a breach of, give rise to any right of termination, cancellation
or acceleration, constitute a default under, be prohibited by, or require any
additional approval under (i) Borrower’s organizational documents, (ii) any
material instrument or agreement to which Borrower is a party or by which
Borrower is bound or which affects the Pledged Mortgage Loans, or (iii) any law,
rule, regulation, ordinance, injunction or decree applicable to Borrower or to
the Pledged Mortgage Loans.

 

(h)           There are no contingent liabilities which would adversely impact
Borrower’s Adjusted Tangible Net Worth, Unrestricted Cash, or its ratio of
Indebtedness to Adjusted Tangible Net Worth so as to reduce any of the foregoing
below the minimum or maximum standards as applicable and set forth herein, nor
have there been any adverse changes in any of Borrower’s assets, liabilities,
business or financial condition, operation or results of operation of Borrower
which have had or would reasonably be expected to have a material adverse effect
on Borrower’s Adjusted Tangible Net Worth, Unrestricted Cash, or its ratio of
Indebtedness to Adjusted Tangible Net Worth.

 

22

--------------------------------------------------------------------------------



 

(i)            Borrower is not a guarantor and is not otherwise liable for any
liability or obligation of any other Person which has not been disclosed to
Lender and which would interfere with or impede Borrower’s ability to fulfill
its obligations under this Agreement.

 

(j)            Borrower has not sold, leased, transferred or assigned any of its
assets, tangible or intangible, other than for a fair consideration in the
ordinary course of business.

 

(k)           Except for the security interest granted to Lender under
Section 3.01 hereof, any Lien in favor of Borrower’s other warehouse lenders on
Mortgage Loans which are not Pledged Mortgage Loans, and any other security
interest consented to in writing by Borrower to Lender, Borrower has not imposed
or permitted to be imposed any security interest upon any material portion of
its assets, tangible or intangible.

 

(l)            Borrower or its designee has complied and will duly and
faithfully comply in each case in all material respects with all applicable
requirements of law with respect to the origination, underwriting and servicing
of the Pledged Mortgage Loans.

 

(m)          Borrower has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); Borrower has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination or purchase of each Mortgage Loan for purposes of the Anti-Money
Laundering Laws, including with respect to the legitimacy of the applicable
Mortgagor and the origin of the assets used by the said Mortgagor to purchase
the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws.

 

(n)           No Related Person nor any of its Affiliates, officers, directors,
partners or members, is an entity or person (or to Borrower’s knowledge, owned
or controlled by an entity or person):  (i) that is listed in the Annex to, or
is otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 (“EO13224”); (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits,
threatens to commit or supports “terrorism,” as that term is defined in EO13224;
or (iv) who is otherwise affiliated with any entity or person listed above.

 

(o)           When viewed in the context of all representations, warranties and
written statements made by Borrower in this Agreement and in any written
statement or certificate furnished to Lender by Borrower in connection with the
transactions contemplated hereby, none of any such representations, warranties
or written statements contains or will contain any untrue statements of a
material fact or will omit to state a material fact necessary to make the
representation, warranty or written statement not misleading.

 

23

--------------------------------------------------------------------------------



 

(p)           No holder of any Indebtedness of Borrower or of any of its
Subsidiaries has given notice of any alleged default or event of default
thereunder, or, if given, the same has been cured or will be cured by Borrower
within the cure period provided therein.

 

Section 4.02          Borrower’s Ownership of Mortgage Loans; Compliance with
Applicable Law and Representations Concerning Mortgage Loans.  Borrower hereby
represents and warrants that as of the date Lender funds the Advance Amount with
respect to each Pledged Mortgage Loan:

 

(a)           Borrower is the legal and beneficial owner of the Mortgage Loan,
free and clear of all Liens.

 

(b)           Borrower is authorized to grant the security interest set forth in
Section 3.01 of this Agreement to Lender.

 

(c)           The Mortgage Loan qualifies as an Eligible Loan in all respects.

 

(d)           The Mortgage Loan has been originated or purchased by Borrower
pursuant to and in compliance in all material respects with all applicable
federal, state and local laws, rules, regulations and ordinances.

 

(e)           All conditions within the control of Borrower as to the validity
of the applicable insurance or guaranty as required by the mortgage insurance
companies or other insurers, have been properly satisfied, and said insurance or
guaranty is valid and enforceable.

 

(f)            The Closing Agent or Correspondent, as applicable, is in
possession of the original related Mortgage Note and such Mortgage Note has been
duly and validly executed by the applicable Mortgagor.

 

(g)           Borrower or its designee has and shall retain in Borrower’s or its
designee’s possession the Mortgage File evidencing, securing, pertaining to or
representing each Pledged Mortgage Loan, including all records required to be
maintained or provided by any Investor.

 

Section 4.03          Additional Representations Concerning Pledged Mortgage
Loans. Borrower makes the representations and warranties set forth in Annex 2
with respect to each Pledged Mortgage Loan as of the date Lender funds the
Advance Amount therefor.

 

24

--------------------------------------------------------------------------------



 

ARTICLE V

 

COVENANTS OF BORROWER

 

Section 5.01          Financial Statements.  Borrower covenants and agrees that,
as long as any Advance is outstanding:

 

(a)           Borrower will furnish to Lender, or cause to be furnished to
Lender, as soon as available and in any event within thirty (30) calendar days
after the end of each calendar month, (i) statements of income and changes in
stockholders’ equity of Borrower and, if applicable, Borrower’s Subsidiaries for
the immediately preceding month, and related balance sheet as at the end of the
immediately preceding month, all in reasonable detail, prepared by Borrower in
accordance with GAAP applied on a consistent basis, and certified as to the
fairness of presentation by the president or chief financial officer of
Borrower, subject, however, to year-end audit adjustments and (ii) a Compliance
Certificate.

 

(b)           Borrower will deliver to Lender, or cause to be furnished to
Lender, as soon as available and in any event within ninety (90) calendar days
after the close of each fiscal year: audited statements of income, changes in
stockholders’ equity and cash flows of Borrower, and, if applicable, Borrower’s
Subsidiaries for such year, the related balance sheet as at the end of such year
(setting forth in comparative form the corresponding figures for the preceding
fiscal year), all in reasonable detail, prepared in accordance with GAAP applied
on a consistent basis throughout the periods involved, and accompanied by an
opinion in form and substance satisfactory to Lender and prepared by an
accounting firm reasonably satisfactory to Lender, or other independent
certified public accountants of recognized standing selected by Borrower and
acceptable to Lender, as to said financial statements and a certificate signed
by the president or chief financial officer of Borrower stating that said
financial statements fairly present the financial condition and results of
operations of Borrower and, if applicable, Borrower’s Subsidiaries as at the end
of, and for, such year.

 

(c)           Borrower will deliver to Lender, or cause to be furnished to
Lender, as soon as available and in any event within ninety (90) calendar days
after the close of each fiscal year:  audited statements of income and cash
flows of Parent for such year, the related balance sheet as at the end of such
year (setting forth in comparative form the corresponding figures for the
preceding fiscal year), all in reasonable detail, prepared in accordance with
GAAP applied on a consistent basis throughout the periods involved, and
accompanied by an opinion in form and substance satisfactory to Lender and
prepared by an accounting firm reasonably satisfactory to Lender, or other
independent certified public accountants of recognized standing selected by
Parent and acceptable to Lender, as to said financial statements and a
certificate signed by the president or chief financial officer of Parent stating
that said financial statements fairly present the financial condition and
results of operations of Parent as at the end of, and for, such year.  Financial
statements required to be delivered pursuant to Section 5.01(c) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on

 

25

--------------------------------------------------------------------------------



 

the date (i) on which Parent files such documents on the SEC’s EDGAR system (or
any successor thereto) or any other publicly available database maintained by
the SEC, or provides a link thereto on Parent’s website on the Internet, to
which Lender has access; or (ii) on which such documents are posted on Parent’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
Lender has access (whether a commercial, third-party website or whether
sponsored by Lender).

 

(d)           Intentionally omitted.

 

(e)           Borrower shall not make any change in its accounting method as in
effect on the date of this Agreement or change its fiscal year ending date,
unless such changes (i) are required for conformity with GAAP and, in such
event, Borrower will give prior written notice of each such change to Lender or
(ii) or if not so required, are in conformity with GAAP and have the prior
written approval of Lender which approval shall not be unreasonably withheld.

 

Section 5.02          Financial Covenants.  Borrower covenants and agrees that,
as long as any Advance is outstanding, Borrower shall comply with the following
financial covenants:

 

(a)           Borrower has, and at all times while this Agreement is in effect
will maintain, an Adjusted Tangible Net Worth of not less than the amount
specified in Annex 1.

 

(b)           Borrower has, and at all times while this Agreement is in effect
will maintain, Unrestricted Cash of not less than the amount specified in
Annex 1.

 

(c)           Borrower has and, at all times while this Agreement is in effect,
will not permit, the ratio of Indebtedness to Adjusted Tangible Net Worth of
Borrower to exceed the ratio specified in Annex 1.

 

(d)           Borrower has and, at all times while this Agreement is in effect,
will not permit, Borrower’s Net Income to be a negative number for the time
period set forth in Annex 1.

 

(e)           Borrower shall not pay, make or declare or incur any liability to
pay, make or declare any payment, dividend, or other distribution, direct or
indirect, on or on account of any ownership interest in Borrower, nor purchase,
acquire, redeem or retire any ownership interest in itself whether now or
hereafter outstanding, except that so long as no Default or Event of Default
exists and is continuing at such time, or would exist immediately thereafter,
Borrower may declare and pay cash distributions to its equity holders or owners.

 

(f)            Unless the obligations of Parent thereunder have been fully
satisfied, if Borrower fails to maintain an Adjusted Tangible Net Worth in the
amount required by clause (c) above, Borrower shall cause its President to
request that Parent fulfill its obligations under the Letter Agreement.

 

26

--------------------------------------------------------------------------------



 

Section 5.03          Fidelity Bond Coverage.  Borrower covenants and agrees
that, as long as any Advance is outstanding, Borrower shall maintain, at its own
expense, a blanket fidelity bond and an errors and omissions insurance policy,
in form and substance satisfactory to Lender, with loss payable to Lender under
the blanket fidelity bond and additional insured with respect to the negligent
acts of Borrower under the errors and omissions insurance policy, and with broad
coverage with responsible companies on Borrower and all officers and employees
acting in any capacity with regard to a Pledged Mortgage Loan who handle funds,
money, documents and papers relating to a Pledged Mortgage Loan.  Any such
fidelity bond and errors and omissions insurance shall protect and insure
Borrower and Lender, as loss payee under the blanket fidelity bond and
additional insured with respect to the negligent acts of Borrower under the
errors and omissions policy, against losses, including forgery, theft,
embezzlement, fraud, errors and omissions and negligent acts of such Persons. 
No provision of this Section requiring such fidelity bond and errors and
omissions insurance shall diminish or relieve Borrower from its duties and
obligations as set forth in this Agreement.  The minimum coverage under any such
bond and insurance policy shall be in such amounts as required by Lender in its
sole discretion.  Upon request of Lender, Borrower shall cause to be delivered
to Lender a certified true copy of such fidelity bond and insurance policy and a
statement from the surety and the insurer that such fidelity bond or insurance
policy shall in no event be terminated without thirty (30) calendar days’ prior
written notice to Lender.  Borrower shall give Lender written evidence of
renewal of such insurance policy thirty (30) calendar days in advance of the
expiration date of such policy.  Borrower also covenants that (i) it will not,
without the prior written consent of Lender, materially modify any insurance
coverage required by this Section 5.03 and (ii) it will, upon receipt of notice
(whether from the related insurer or otherwise) promptly, but in any event
within one (1) Business Day of its receipt of notice, provide Lender with notice
of any material modification to any insurance coverage required by this
Section 5.03.

 

Section 5.04          Information Requirements.  Borrower covenants and agrees
that, as long as any Advance is outstanding, within three (3) Business Days
after the request of Lender, Borrower will provide Lender with copies of
documentation relating to Borrower, Borrower’s other warehouse lenders and/or
the Mortgagor or other parties related to a Pledged Mortgage Loan pledged to
Lender hereunder, including without limitation the applicable Investor, the
related mortgage insurance company or the underwriter of such Mortgage Loan, to
the extent that such documentation is in the possession of Borrower or may
reasonably be acquired by Borrower and provided to Lender and Borrower may do so
without breaching any confidentiality provisions contained therein; provided,
however, that Borrower agrees to make a commercially reasonable effort to obtain
a waiver of any such confidentiality provisions by the relevant parties
thereto).  In addition, Borrower agrees to provide Lender, within three
(3) Business Days of Borrower’s receipt thereof, copies of any documents,
filings, memoranda or correspondence relating to any audit, enforcement action,
restriction, suspension, termination or similar proceeding involving Borrower or
any Pledged Mortgage Loan.

 

Section 5.05          Intentionally Omitted.

 

Section 5.06          Other Notices.  Borrower covenants and agrees that, as
long as any Advance is outstanding, Borrower shall promptly notify Lender after
Borrower obtains knowledge of the occurrence of any of the following:

 

27

--------------------------------------------------------------------------------



 

(a)           The occurrence of any Default or Event of Default;

 

(b)           Any litigation or proceeding, including but not limited to
knowledge of any investigation of Borrower by any Governmental Authority
(including, without limitation, the CFPB), with respect to Borrower or any
Pledged Mortgage Loan;

 

(c)           Any material litigation or proceeding, including but not limited
to knowledge of any investigation of Parent by any Governmental Authority
(including, without limitation, the CFPB), with respect to Parent;

 

(d)           The receipt by Borrower of notice from any Governmental Authority
(including, without limitation, the CFPB) with respect to any audit,
investigation, enforcement action, restriction, suspension, termination or
similar proceeding with respect to Borrower or any Pledged Mortgage Loan (other
than audits occurring in the normal course of Borrower’s business and of the
type or nature which the auditing Governmental Authority conducts on a regular
basis and excluding such notices as Borrower is prohibited by law from
disclosing);

 

(e)           A material adverse change in the business, operations, property,
or financial or other condition of Borrower, Parent or any Guarantor, if any;

 

(f)            Any change in the name of Borrower or its state of organization;

 

(g)           The execution of any agreement, letter or other document
evidencing the intention to undertake any merger or Change of Control of
Borrower, Parent or any Guarantor, if any; and

 

(h)           Borrower adopts, files or effects a Division.

 

Section 5.07          Annual Inspection of Property; Books and Records;
Discussions.  Borrower covenants and agrees that, as long as any Advance is
outstanding, Borrower shall keep proper books of record and account which
contain full, accurate and, in all material respects, complete entries in
conformity with GAAP and all applicable requirements of law, with respect to its
business activities; and shall permit representatives of Lender to visit its
offices and inspect any of its properties and examine and make abstracts from or
copy any of its books and records, which visits shall occur, so long as no
Default or Event of Default is then outstanding, during Borrower’s normal
business hours at times and dates in consultation with Borrower and upon
reasonable prior written notice to Borrower and, after the occurrence and during
the continuance of a Default or Event of Default, such visits may occur at any
such time as Lender may require, and to discuss the business, operations,
properties and financial and other conditions of Borrower with its officers,
managers, and its independent certified public accountants and with the
applicable Guarantor(s), if any.  Any such examinations or inspections shall be
conducted in a manner that does not reasonably interfere with Borrower’s normal
business operations or customer or employee relations.  Borrower agrees to pay
to Lender its reasonable costs and expenses incurred in connection with any such
examinations or inspections; provided that such examinations and inspections
shall, unless a Default or Event of Default shall have occurred and be
continuing, occur no more frequently than once per annum.

 

28

--------------------------------------------------------------------------------



 

Section 5.08          MERS System.

 

(a)           Borrower will, prior to its acceptance of the initial Advance
hereunder become a MERS member and, at all times thereafter:  (i) maintain its
status as a MERS member in good standing, (ii) remain in full compliance with
all applicable terms and conditions of membership in MERS, including the
MERSCORP Holding, Inc. “Rules of Membership” most recently promulgated by
MERSCORP Holding, Inc., the “MERS Procedures Manual” most recently promulgated
by MERS, and any and all other guidelines or requirements set forth by MERS or
MERSCORP Holding, Inc., as each of the foregoing may be modified from time to
time, including, but in no way limited to, compliance with guidelines and
procedures set forth with respect to technological capabilities, drafting and
recordation of Mortgages, registration of Mortgages on the MERS System, and
registration of the interest of Lender in such mortgages and membership
requirements, (iii) promptly, upon the request of Lender, execute and deliver to
Lender an assignment of mortgage, in blank, with respect to any MOM Loan that
Lender determines shall be removed from the MERS System and (iv) maintain the
MERS Agreement executed with MERS and Lender in full force and effect.

 

(b)           Once Borrower has become a registered MERS member, Borrower shall
not de-register or attempt to de-register any Mortgage from the MERS System
unless Borrower has complied with the requirements set forth in the MERS
Agreement and the requirements hereof.

 

Section 5.09          Hedging Instruments.  Borrower shall maintain Hedging
Instruments with respect to all Pledged Mortgage Loans the term of which equals
or exceeds sixty (60) months and which are not subject to a Take-Out Commitment
with Persons reasonably satisfactory to Lender in order to mitigate the risk
that the market value of any Pledged Mortgage Loan will change as a result of a
change in interest rates or the market for mortgage loan assets before such
Mortgage Loan is purchased by an Investor or the related Advance is repaid by
Borrower.

 

Section 5.10          Merger; Change of Control.  Borrower shall not merge or
consolidate with or into any Person.  Borrower shall not acquire by purchase, or
otherwise, all or substantially all of the assets or capital stock of any
Person.  Borrower shall not permit a Change of Control of Borrower without the
prior written consent of Lender, which may be withheld in Lender’s sole and
absolute discretion.

 

Section 5.11          Loans; Advances; Investments.  Borrower shall not make any
loan, advance, or extension of credit in excess of $100,000 to any employee,
officer or Affiliate of Borrower, nor shall Borrower make any capital
contribution to, or investment in (including any investment in any Subsidiary,
joint venture or partnership), or purchase or otherwise acquire any of the
capital stock, securities, or evidences of indebtedness of, any Person
(including, without limitation, any Affiliate) in excess of $100,000, without
the prior approval of Lender.

 

Section 5.12          Cash Account.  Until the full and final payment and
performance of all of its obligations hereunder, Borrower shall maintain the
Cash Account with Lender, as more particular described on Annex 1 hereto.

 

29

--------------------------------------------------------------------------------



 

Section 5.13          Disposition of Assets; Liens.  Except as provided in this
Agreement and the other Loan Documents, Borrower shall not cause any of the
Collateral to be sold, pledged, assigned or transferred; nor shall Borrower
create, incur, assume or suffer to exist any mortgage, pledge, Lien, charge or
other encumbrance of any nature whatsoever on any of the Collateral, whether
real, personal or mixed, now or hereafter owned, other than Liens in favor of
Lender and those Liens consented to in writing by Lender.

 

Section 5.14          Transactions with Affiliates.  Borrower shall not enter
into any transaction, including, without limitation, the purchase, sale, lease
or exchange of property or assets or the rendering or accepting of any service
with any Affiliate, unless such transaction is (a) not otherwise prohibited in
this Agreement, (b) in the ordinary course of Borrower’s business and (c) upon
fair and reasonable terms no less favorable to Borrower, as the case may be,
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate.

 

Section 5.15          Borrower’s Underwriting Guidelines.  Borrower’s
Underwriting Guidelines shall have been provided to and approved by Lender, in
writing, prior to the Effective Date.  Borrower shall not change, alter, amend,
supplement or otherwise modify Borrower’s Underwriting Guidelines without first
obtaining the written approval of Lender with respect to any such changes,
amendments, or modifications, which approval will not unreasonably be withheld
or delayed.

 

ARTICLE VI

 

ADMINISTRATION AND SERVICING OF THE LOANS;
ADDITIONAL COVENANTS OF BORROWER

 

Section 6.01          Borrower as Trustee.  It is agreed that Borrower and
Lender are not partners or joint venturers, and that Borrower is not to act as
agent for Lender, but is to act or cause its designee to act in all loan
administration and servicing matters hereunder for Lender as an independent
contractor, but also as a trustee with fiduciary duties to hold the Pledged
Mortgage Loans, the Mortgage Documents, and the loan receipts hereunder (except
to the extent otherwise provided for in this Agreement), and to make the
remittances as specified in this Agreement.  Subject to the provisions of
Sections 7.01 and 8.02 hereof, Borrower or its designee shall hold as trustee
for Lender legal title to the Pledged Mortgage Loans under this Agreement.  It
further is agreed that Borrower, as trustee, shall not assign its
responsibilities under this Agreement or transfer legal title to such Pledged
Mortgage Loans except as provided in this Agreement.

 

Section 6.02          Servicing Responsibilities.  Borrower represents that in
retaining legal title to each Pledged Mortgage Loan and undertaking
responsibility for performance of the services specified in this Agreement, it
will, or will cause Wells Fargo Bank, N.A. or another third-party servicer
designated by Borrower and reasonably approved by Lender (a “Servicer”) to,
exercise at least the degree of care generally exercised by and expected of a
prudent servicer, and that in its capacity as trustee for Lender hereunder, it
will, or will cause Servicer to, exercise at least that degree of care which is
legally required of a trustee.  Borrower or Servicer, as applicable, shall be
responsible for the execution of all appropriate notices and all other acts
necessary to protect title in Lender, Lender’s successors, or Lender’s
assignees, as the case may be, as to the

 

30

--------------------------------------------------------------------------------



 

ownership of the Pledged Mortgage Loans pledged as Collateral under this
Agreement and for preserving all rights in said Pledged Mortgage Loans and
administering them in all respects consistent with applicable law and
regulations, and for servicing the Pledged Mortgage Loans in a manner consistent
with good and prudent mortgage practices.  Borrower shall, or shall cause
Servicer to, at the request of Lender upon the occurrence and during the
continuance of an Event of Default, transfer to Lender or Lender’s designee at
any time legal title to and the servicing rights with respect to any Pledged
Mortgage Loans subject to the applicable Investor’s right to purchase such
Mortgage Loan under the terms of the related Take-Out Commitment and shall
furnish Lender or such designee with all documentation, deposits, books and
records in Borrower and/or Servicer’s possession in regards to such Mortgage
Loans, including, without limitation, the Mortgage Files and the Servicer’s
Files.  Upon the occurrence and during the continuance of an Event of Default,
Borrower hereby authorizes Lender or Lender’s designee to send “good-bye”
letters to the applicable Mortgagors on Borrower’s behalf directing future
payments in respect of such Pledged Mortgage Loans to Lender or such designee,
as applicable.  Notwithstanding any such assignment, delegation, or other
transfer of any of Borrower’s duties or obligations arising hereunder to a
Servicer, Borrower shall remain fully and primarily liable for all of the
covenants, conditions, representations and obligations of Borrower under this
Agreement.

 

Section 6.03                             Remittance.  Borrower or Servicer, as
applicable, will be responsible for segregating, reporting and delivering
Lender’s pro rata share of scheduled principal and interest collections for each
Pledged Mortgage Loan to Lender in accordance with Section 1.07(d) of this
Agreement.

 

Section 6.04                             Loan and Other Prepayments.  In the
event that a prepayment is made on any Pledged Mortgage Loan, Borrower will be
responsible for segregating and delivering, or causing Servicer to segregate and
deliver, within five (5) Business Days thereof to Lender the full amount of
principal prepaid and of any prepayment penalty assessed and collected; provided
that Borrower or Servicer, as applicable, shall assess and collect the maximum
amount of prepayment penalty authorized under the terms of the applicable
mortgage instrument and in accordance with applicable laws, rules and
regulations as from time to time amended.  If Lender does not receive within the
period specified above its pro rata portion of such collected prepayment and any
prepayment penalty, Borrower shall be subject to a late charge of five percent
(5%) of such pro rata portion of the prepayment and any prepayment penalty not
received by Lender.  Such late charge shall be payable by Borrower on demand by
Lender or, alternatively, Lender shall be entitled to debit Borrower’s Accounts
for the amount of such late charge.  Funds received on the account of the
Mortgagor for the purpose of paying taxes, assessments, insurance premiums or
other similar purpose will be retained and disbursed by Borrower or Servicer, as
applicable, in a manner consistent with good and prudent mortgage servicing
practices and consistent with all applicable laws.

 

Section 6.05                             Borrower’s Authority Regarding Loan
Modifications.  It is agreed that the right to decide how any Pledged Mortgage
Loan shall be serviced and what to do and how to do it, when to approve
assumptions or similar third-party undertakings, is hereby vested in Borrower,
as trustee for Lender; provided, however, notwithstanding the foregoing to the
contrary, Borrower shall consult with and obtain the prior written consent of
Lender prior to

 

31

--------------------------------------------------------------------------------



 

taking any of the following actions:  forgiving all or any portion of the
principal balance of any Pledged Mortgage Loan, foreclosing on the related
Mortgaged Property, accepting a deed-in-lieu of foreclosure or taking other
similar actions intended to vest legal title to the Mortgaged Property in the
name of Borrower, extending the maturity date of any Pledged Mortgage Loan,
allowing abatement of monthly payments of principal and/or interest, adjusting
the interest rate of any Pledged Mortgage Loan, forbearing any rights or
remedies accruing to the Mortgagee after the occurrence of a material breach or
Event of Default under the related Mortgage, accelerating all or any portion of
the outstanding principal balance of the related Pledged Mortgage Loan, abating
any monthly payment or suspending the accrual of any interest (including default
interest) on the related Pledged Mortgage Loan.

 

Section 6.06                             Records Maintenance.  Borrower, as
trustee for Lender, is responsible for maintaining, or requiring the maintenance
of, a complete set of books and records, satisfactory to Lender, as to all
Pledged Mortgage Loans, including, but not limited to, a record of each receipt
and each disbursement.  In addition to the customary monthly reports and
remittances required under this Agreement, at any time and from time to time,
Lender may require that Borrower provide a monthly report of information
reasonably required by Lender, which may include (a) Mortgage Loan
delinquencies, separately indicating the number and aggregate principal amount
of Mortgage Loans delinquent one (1) month and two (2) or more months; (b) the
death, bankruptcy, insolvency or other disability of any Mortgagor which would
be reasonably likely to impair its ability to repay a Mortgage Loan, separately
indicating the number and principal amount of Mortgage Loans so affected;
(c) the aggregate principal amount of Pledged Mortgage Loans, categorized
separately by the type of real estate security; and (d) management reports in
form and substance reasonably acceptable to Lender detailing Borrower’s pipeline
position, commitment position, repurchase requests by Investors, production
statistics and such other information reasonably requested by Lender.

 

Section 6.07                             Servicing Fees.  Borrower shall be
entitled to receive fees for any necessary and extraordinary services which may
be proper in connection with the servicing of the Pledged Mortgage Loans;
provided that such fees are reasonable and customary.  Provided Borrower is not
required to repay the related Advance in accordance with the terms of this
Agreement, Borrower shall also be entitled to receive, as a fee for servicing
such Pledged Mortgage Loan, that portion of the Settlement Proceeds for such
Mortgage Loan, if any, exceeding the Release Amount for such Mortgage Loan. 
Borrower shall be entitled to receive fees for any necessary and extraordinary
services which may be proper in connection with the servicing of the Pledged
Mortgage Loans; provided that such fees are reasonable, customary and approved
in writing in advance by Lender.  If a Pledged Mortgage Loan is not sold to an
Investor on or prior to the applicable Dwell Limit, or Borrower is required to
repay the related Advance in accordance with the terms of this Agreement, or a
Default or Event of Default exists, or the Settlement Proceeds for any Pledged
Mortgage Loan are equal to or less than the Release Amount for such Mortgage
Loan, no servicing fee or any other compensation shall be due to Borrower for
its servicing of such Pledged Mortgage Loan.

 

Section 6.08                             Notices with respect to Status of
Mortgaged Properties.  Borrower shall have a duty to use due diligence to
ascertain and promptly notify Lender in writing of any failure

 

32

--------------------------------------------------------------------------------



 

of any Mortgagor to perform any material obligation under any Pledged Mortgage
Loan and of any of the following events which come to the attention of Borrower:

 

(a)                                 Intentionally omitted;

 

(b)                                 The sale or transfer of any such Mortgaged
Property; and

 

(c)                                  Any loss or damage to any such Mortgaged
Property occurring as a result of a casualty or other force majeure event after
the Advance Date, in which event, in addition to notifying Lender, Borrower
shall cause the related hazard insurance companies concerned to be promptly
notified.

 

It is understood, however, that no notice need be given to Lender of any facts
other than those of which Borrower shall have actual notice or would, except for
its negligence, have had notice.

 

Section 6.09                             Default by Mortgagor.  In the event of
default in the payment of principal or interest by a Mortgagor on any Pledged
Mortgage Loan (determined after any applicable grace periods have run), then as
to such Mortgage Loan, Borrower shall, within five (5) Business Days of the
default, repay the Advance related to such Pledged Mortgage Loan by remitting an
amount equal to the Release Amount therefor to Lender.

 

Section 6.10                             Other Authorized Acts.  If from time to
time any Pledged Mortgage Loan covered under this Agreement is endorsed,
assumed, guaranteed or insured, or the obligations thereunder are further
secured by other collateral, then it is agreed that Borrower shall and Borrower
is authorized to, act for Lender with respect to such matters, as its interests
may appear; provided that in the event any such Pledged Mortgage Loan is insured
or guaranteed by a governmental agency or a private mortgage insurance company,
Borrower shall be the mortgagee of record in relation to the contract of
insurance or guaranty, and the insurer or guarantor shall have no obligation to
recognize or deal with any other party except the approved mortgagee of record
with respect to the rights, benefits and obligations of the mortgagee under the
contract of insurance or guaranty.

 

ARTICLE VII

 

TRANSFERABILITY AND SALE OF PLEDGED MORTGAGE LOANS

 

Section 7.01                             Authority to Transfer Pledged Mortgage
Loans and Legal Title Held by Borrower.  Borrower shall not sell, assign,
transfer or otherwise dispose of, or grant any option with respect to, or pledge
or otherwise encumber any Pledged Mortgage Loan or any interest therein without
the prior written approval of Lender (other than any Pledged Mortgage Loans sold
to an Investor in accordance with the terms and provisions herein).  If any such
sale, assignment, transfer, disposition, pledge or encumbrance by Borrower of
any Pledged Mortgage Loan or any interest therein occurs, except as permitted by
Lender (other than any Pledged Mortgage Loans sold to an Investor in accordance
with the terms and provisions herein), Borrower shall immediately repay the
Advance related to such Pledged Mortgage Loan by remitting an amount equal to
the Release Amount therefor to Lender.

 

33

--------------------------------------------------------------------------------



 

Section 7.02                             Resale.  It is agreed that, absent an
Event of Default, Lender may only sell, transfer, encumber or assign all or any
part of its interest in any of the Pledged Mortgage Loans subject to the terms
of this Agreement upon the prior written consent of Borrower; provided, however,
that, after the occurrence and during the continuance of an Event of Default,
Lender shall be permitted to freely sell, transfer, encumber or assign all or
any part of its interest in any of the Pledged Mortgage Loans subject to the
terms of this Agreement without any notice to or consent of Borrower. 
Notwithstanding the foregoing, Lender may pledge, hypothecate or transfer its
interest in any Pledged Mortgage Loan to any Federal Home Loan Bank or any other
bona fide third party investor for the purpose of securing an advance to it,
subject in all respects to Lender’s obligations to Borrower hereunder.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.01                             Events of Default.  An “Event of
Default” shall exist if any one or more of the following occurs at any time or
from time to time:

 

(a)                                 Borrower fails to make any payment required
under this Agreement or the Note, including, without limitation, payments due to
Lender upon repayment by Borrower of the Advance relating to any Pledged
Mortgage Loan or Pledged Mortgage Loans; provided that no Event of Default shall
occur pursuant to this clause (a)if sums sufficient to make any payments due to
Lender hereunder are, as of the date such payments are or become due, on deposit
in Borrower’s Accounts with Lender and Lender fails to apply such funds to make
such payments as is permitted pursuant to Section 9.02 below.

 

(b)                                 Any representation or warranty made by
Borrower herein or in any of the Loan Documents shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated (including any representation or warranty made in connection with
any Mortgage Loan).

 

(c)                                  Borrower shall breach (i) any covenant,
term, or agreement contained in Sections 5.10, 5.11, 5.13, 5.14 or 5.15 hereof
or the financial covenants set forth in Section 5.02 hereof (as more
specifically specified on Annex 1 attached hereto) or (ii) any other covenant,
term or agreement contained herein and such breach shall continue for a period
of five (5) Business Days after the date on which Lender notifies Borrower of
such breach.

 

(d)                                 Borrower fails to maintain (or elects to
close) any of Borrower’s Accounts without the prior written consent of Lender.

 

(e)                                  Borrower fails to cause the delivery of the
Dry Loan Package for a Pledged Mortgage Loan to Lender within five (5) Business
Days, as required herein.

 

(f)                                   Borrower fails to pay to Lender the
Release Amount for a specific Pledged Mortgage Loan within one (1) Business Day
from the date of discovery that such Pledged

 

34

--------------------------------------------------------------------------------



 

Mortgage Loan was not, as of the Advance Date therefor, or has, thereafter,
ceased to be an Eligible Loan, as required by Section 1.07(c)(v) above.

 

(g)                                  An Insolvency Event occurs with respect to
Borrower, Parent or any Guarantor.

 

(h)                                 Borrower’s financial statements or notes
thereto or other opinions or conclusions stated therein are qualified or limited
by reference to the status of Borrower as a “going concern” or reference of
similar import.

 

(i)                                     Any default or event of default occurs
under a provision contained in any other credit facility or repurchase facility
maintained by Borrower after giving effect to applicable notice and grace
periods, if any.

 

(j)                                    Lender has reasonably determined that a
material adverse change has occurred with respect to the business, operations,
property or financial or other condition of Borrower or any Guarantor.

 

(k)                                 A Governmental Authority has issued a cease
and desist order or its equivalent against Borrower or its directors and
officers involving the safety, soundness or financial viability of Borrower.

 

(l)                                     Borrower adopts, files or effects a
Division.

 

Section 8.02                             Remedies.

 

(a)                                 If an Event of Default occurs and is
continuing hereunder which is specific to any Pledged Mortgage Loan, unless
otherwise agreed to by Lender, Borrower shall, notwithstanding any other
provision herein to the contrary and within five (5) Business Days of the date
on which Borrower obtains knowledge of such Event of Default, repay the Advance
related to such Pledged Mortgage Loan by remitting an amount equal to the
Release Amount therefor to Lender.  If an Event of Default occurs and is
continuing hereunder which is not specific to any Pledged Mortgage Loan, then as
to all Pledged Mortgage Loans, at Lender’s request, Borrower shall,
notwithstanding any other provision herein to the contrary and within five
(5) Business Days of the date on which Lender notifies Borrower of such request,
repay all outstanding Advances hereunder with respect to all Pledged Mortgage
Loans by remitting an amount equal to the aggregate Release Amounts therefor to
Lender.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default described in Section 8.01(g), the Commitment
shall be terminated and all Obligations of Borrower shall automatically become
due and payable, without presentment for payment, demand, notice of non-payment,
protect, notice of protest, notice of intent to accelerate, notice of
acceleration, maturity, or any other notices or requirements of any kind of
Lender to Borrower or any other Person liable thereon or with respect thereto,
all of which are expressly waived by Borrower.

 

35

--------------------------------------------------------------------------------



 

(c)                                  Upon the occurrence and during the
continuance of any Event of Default, other than that described in
Section 8.01(g), the Lender may, by written notice to Borrower, terminate the
Commitment and/or declare all Obligations of Borrower to be immediately due and
payable, whereupon the same shall forthwith become due and payable together with
all accrued and unpaid interest thereon, and the obligation of Lender to make
any Advances shall thereupon terminate.

 

(d)                                 Upon the occurrence and during the
continuance of any Event of Default, Lender may also do any of the following:

 

(i)                                   Foreclose upon or otherwise enforce its
security interest in and Lien on the Collateral to secure all payments and
performance of Obligations of Borrower in any manner permitted by law or
provided for hereunder.

 

(ii)                                Notify all obligors in respect of the
Collateral that the Collateral has been assigned to Lender and that all payments
thereon are to be made directly to Lender or such other party as may be
designated by Lender; settle, compromise, or release, in whole or in part, any
amounts owing on the Collateral, any such obligor or any Investor or any portion
of the Collateral, on terms acceptable to Lender; enforce payment and prosecute
any action or proceeding with respect to any and all Collateral; and where any
such Collateral is in default, foreclose on and enforce security interests in,
such Collateral by any available judicial procedure or without judicial process
and sell property acquired as a result of any such foreclosure.

 

(iii)                             Act, or contract with a third party to act, as
servicer or subservicer of each item of Collateral requiring servicing and
perform all obligations required in connection with Take-Out Commitments, such
third party’s reasonable fees to be paid by Borrower.

 

(iv)                            Require Borrower to assemble the Collateral
and/or books and records relating thereto and make such available to the Lender
at a place to be reasonably designated by the Lender.

 

(v)                               Enter onto property where any Collateral or
books and records relating thereto are located and take possession thereof with
or without judicial process.

 

(vi)                            Prior to the disposition of the Collateral,
prepare it for disposition in any manner and to the extent Lender deems
appropriate.

 

(vii)                         Exercise all rights and remedies of a secured
creditor under the Uniform Commercial Code of Texas or other applicable law,
including, but not limited to, selling or otherwise disposing of the

 

36

--------------------------------------------------------------------------------



 

Collateral, or any part thereof, at one or more public or private sales, whether
or not such Collateral is present at the place of sale, for cash or credit or
future delivery, on such terms and in such manner as Lender may deem
commercially reasonable, including, without limitation, sale pursuant to any
applicable Take-Out Commitment.  If notice is required under such applicable
law, Lender will give Borrower not less than ten (10) days’ notice of any such
public sale or of the date after which private sale may be held.  Borrower
agrees that ten (10) days’ notice shall be reasonable notice.  Lender may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned.  In case of any sale of all or any part of the
Collateral on credit or for future delivery, the Collateral so sold may be
retained by Lender until the selling price is paid by the purchaser thereof, but
Lender shall not incur any liability in case of the failure of such purchaser to
take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may again be sold upon like notice.  Lender may, however,
instead of exercising the power of sale herein conferred upon it, proceed by a
suit or suits at law or in equity to collect all amounts due upon the Collateral
or to foreclose the pledge and sell the Collateral or any portion thereof under
a judgment or decree of a court or courts of competent jurisdiction, or both.

 

(viii)                      Proceed against Borrower on the Note.

 

(ix)                            Proceed against any Guarantor pursuant to a
Guaranty, if any.

 

(e)                                  As long as such sale or disposition shall
be performed in accordance with applicable legal requirements in all material
respects, Lender shall incur no liability as a result of the sale or other
disposition of the Collateral, or any part thereof, at any public or private
sale or disposition.  As long as such sale or disposition shall be performed in
accordance with applicable legal requirements in all material respects, Borrower
hereby waives (to the extent permitted by law) any claims it may have against
Lender arising by reason of the fact that the price at which the Collateral may
have been sold at such private sale was less than the price which might have
been obtained at a public sale or was less than the aggregate amount of the
outstanding Advances and the unpaid interest accrued thereon, even if Lender
accepts the first offer received and does not offer the Collateral to more than
one offeree and none of the actions described herein shall render Lender’s
disposition of the Collateral in such a manner as commercially unreasonable.

 

(f)                                   Borrower specifically waives (to the
extent permitted by applicable law) any equity or right of redemption, all
rights of redemption, stay or appraisal which Borrower has or may have under any
rule of law or statute now existing or hereafter adopted, and any right to
require Lender to (1) proceed against any Person, (2) proceed

 

37

--------------------------------------------------------------------------------



 

against or exhaust any of the Collateral or pursue its rights and remedies as
against the Collateral in any particular order, or (3) pursue any other remedy
in its power.  Lender shall not be required to take any steps necessary to
preserve any rights of Borrower against holders of mortgages prior in lien to
the Lien of any Mortgage included in the Collateral or to preserve rights
against prior parties.

 

(g)                                  Lender may, but shall not be obligated to,
advance any sums or do any act or thing necessary to uphold and enforce the Lien
and priority of, or the security intended to be afforded by, any Mortgage
included in the Collateral, including, without limitation, payment of delinquent
taxes or assessments and insurance premiums.  All advances, charges, costs and
expenses, including reasonable attorneys’ fees and disbursements, incurred or
paid by Lender in exercising any right, power or remedy conferred by this
Agreement, or in the enforcement hereof, together with interest thereon, at the
option of Lender, at the Default Interest Rate, from the time of payment until
repaid, shall become a part of the principal balance outstanding hereunder and
under the Note.

 

(h)                                 No failure on the part of Lender to
exercise, and no delay in exercising, any right, power or remedy provided
hereunder, at law or in equity shall operate as a waiver thereof; nor shall any
single or partial exercise by Lender of any right, power or remedy provided
hereunder, at law or in equity preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies herein provided
are cumulative and are not exclusive of any remedies provided at law or in
equity.

 

(i)                                     In addition to, but not in limitation
of, the remedies set forth above, upon the occurrence and during the continuance
of an Event of Default hereunder, Lender is hereby authorized, but not required,
at any time and from time to time, without notice to Borrower (any such notice
being expressly waived by Borrower) to set-off and apply any and all deposits at
any time held by Lender, including Borrower’s Accounts, and other Indebtedness
at any time owing by Lender to or for the credit or the account of Borrower
against any and all of the amounts due by Borrower hereunder, irrespective of
whether or not Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; (Lender agrees promptly to notify
Borrower after any such set off and application; provided that the failure to
give such notice shall not affect the validity of such set off and
application).  Further, in the event of Borrower’s failure to repay any Advance
with respect to any Pledged Mortgage Loan it is required to repay within the
applicable time period set forth hereunder and the transfer of applicable
Mortgage Documents to Lender pursuant to Section 6.02 of this Agreement, Lender
may terminate Borrower or Servicer, as applicable, as servicer of such Pledged
Mortgage Loan and may assume the servicing of such Pledged Mortgage Loan or
assign such servicing rights to another mortgage servicing entity designated by
Lender in its sole discretion.  Borrower expressly authorizes Lender or its
designee, as the case may be, to notify any and all Pledged Mortgage Loan
Mortgagors on behalf of Borrower and Lender that Lender or its designee has
succeeded Borrower or Servicer, as applicable, as the servicer of such Mortgage
Loans and that all payments shall thereafter be remitted to Lender or its
designee.  Borrower hereby grants to Lender a limited power-of-attorney to

 

38

--------------------------------------------------------------------------------



 

execute such notice letters to Mortgagors under such Pledged Mortgage Loans on
behalf of Borrower and Lender hereby agrees to comply with all applicable
requirements relating to such notices.

 

(j)                                    The rights of Lender under this
Section 8.02 are in addition to all other general or specific rights and
remedies (including, without limitation, other rights of set-off) that Lender
may have at law, in equity or as a secured party pursuant to the provisions of
the Uniform Commercial Code in effect in the State of Texas or any other
applicable jurisdiction.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.01                             Agreement to Repay Advances.  In the
case of any insured or guaranteed Pledged Mortgage Loan, if the guaranty or the
insurance with respect to any such Mortgage Loan cannot be obtained or lapses as
a result of Borrower’s act, omission, misstatement or breach of a
representation, warranty or certification, Borrower, upon Lender’s request,
shall repay the Advance related to such Pledged Mortgage Loan by remitting an
amount equal to the Release Amount therefor to Lender.  The provisions contained
in this Section 9.01 are in addition to, and not by way of limitation of, any of
Lender’s remedies for breach of this Agreement by Borrower provided at law or in
equity.

 

Section 9.02                             Borrower’s Accounts.  Borrower and
Lender hereby acknowledge that time is of the essence in performance of
Borrower’s obligations hereunder, in particular with respect to the timing of
funding Advances by Lender.  In recognition of this and to facilitate the
transfer of funds to permit the making of Advances to occur smoothly and
rapidly, Borrower shall establish Borrower’s Accounts.  Lender shall have the
right to automatically deduct all principal, interest, fees and costs and
expenses due hereunder from time to time as and when such amounts are due from
the Operating Account or such other of the Borrower’s Accounts as Lender shall
deem appropriate for such purpose, but, for the avoidance of doubt, specifically
excluding monies held by Borrower in trust for third parties.  Borrower agrees
to maintain positive balances in Operating Account at all times sufficient to
permit the transactions contemplated hereunder to be carried out and, upon
failure to do so, Lender may assess and collect from Borrower (whether by setoff
or otherwise) such penalties and fees as are established by Lender from time to
time as set forth on Annex 1 attached hereto.  Lender hereby agrees to provide
Borrower with notice (which may be by email or other electronic means) within
one (1) Business Day of Lender’s deduction of any principal, interest, fees,
expenses or other costs due and payable hereunder from Borrower’s Accounts.

 

Section 9.03                             Obligations of Borrower.  The
representations, warranties and covenants made by Borrower herein are made for
the benefit of Lender and its successors and permitted assignees, shall be
deemed made as of the date hereof and as of each Advance Date (unless stated to
relate to a specific earlier date, in which case such representations,
warranties and covenants are made as of such earlier date), and shall survive
the termination of this Agreement or the sale or other liquidation of the
Pledged Mortgage Loans financed hereunder.

 

39

--------------------------------------------------------------------------------



 

Section 9.04                             Borrower Indemnification.  Borrower
hereby expressly agrees to indemnify and does hereby indemnify and hold harmless
Lender and its officers, directors, employees, affiliates, agents, and
representatives (hereinafter referred to as the “Lender Indemnified Parties”),
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses, and disbursements of any
kind or nature whatsoever (including reasonable attorneys’ fees and
disbursements for one counsel for the Lender Indemnified Parties, collectively,
and, solely in the case of any conflict or perceived conflict, one additional
counsel for each similarly situated Lender Indemnified Party), which may be
imposed on, incurred by, or assessed against Lender Indemnified Parties in any
way related to, or arising out of this Agreement or any of the transactions
contemplated hereby, or any breach of any covenant, representation or warranty
contained in this Agreement, or arising out of, resulting from, or in any manner
connected with, the making of any Advance hereunder, including, but not limited
to, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses, and disbursements of any kind or
nature whatsoever resulting, in whole or part, from any Lender Indemnified
Parties’ own negligence or strict liability or any failure of Borrower or any
party involved in the underwriting, origination or servicing of any Pledged
Mortgage Loan to comply with any legal, governmental or regulatory requirements,
to the extent that any of the same results directly or indirectly from any
claims made or actions, suits, or proceedings commenced by or on behalf of any
Person other than Lender Indemnified Parties; provided that Lender Indemnified
Parties shall have no right to indemnification hereunder with regard to the bad
faith, gross negligence or willful misconduct of Lender Indemnified Parties. 
The indemnities contained in this Section shall survive the termination of this
Agreement.

 

Section 9.05                             Third Party Reliance.  None of the
provisions of this Agreement shall inure to the benefit of Mortgagor or any
third party.  Consequently, no Mortgagor or any third parties shall be entitled
to rely upon or raise as a defense in any manner whatsoever the failure of
Borrower to comply with the provisions of this Agreement.

 

Section 9.06                             Notice.  Any notices, requests,
instructions or other communications to Borrower or Lender required or permitted
to be given under this Agreement must be in writing and shall be deemed given if
(i) personally delivered to the addresses for Borrower or Lender set forth on
Annex 1 hereof, (ii) sent by United States mail, postage prepaid, certified or
registered, return receipt requested, to said addresses, (iii) sent by email to
the email address set forth on Annex 1 hereof, or (iv) delivered by overnight
express delivery service to said addresses.  Any notice which is delivered
personally, emailed or sent by overnight express in the manner provided herein
shall be deemed to have been duly given to the party to whom it is directed upon
actual receipt by such party.  Any notice addressed and mailed in the manner
herein provided shall be deemed to have been given to the party to whom it is
addressed at the close of business, local time, of the recipient on the third
regular business day following the date of deposit of such item in a depository
of the United States Postal Service. Either party shall have the right to change
its address to which notices shall be sent by giving the other notice thereof as
required by this Section.

 

Section 9.07                             Applicable Law.  THE LAWS OF THE STATE
OF TEXAS AND OF THE UNITED STATES OF AMERICA SHALL GOVERN THE RIGHTS AND DUTIES
OF

 

40

--------------------------------------------------------------------------------



 

 

THE PARTIES HERETO AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND
INTERPRETATION HEREOF (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES); PROVIDED,
HOWEVER, IT IS AGREED THAT THE PROVISIONS OF CHAPTER 346 OF THE TEXAS FINANCE
CODE SHALL NOT APPLY TO THE NOTE, THE ADVANCES, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

Section 9.08                             Usury Limitation.  It is the intent of
Lender and Borrower in the execution and performance of this Agreement, the Note
and each other Loan Document to remain in strict compliance with applicable law
from time to time in effect.  In furtherance thereof, Lender and Borrower
stipulate and agree that none of the terms and provisions contained in the Note,
this Agreement or any other Loan Document shall ever be construed to create a
contract to pay for the use, forbearance or detention of money with interest at
a rate or in an amount in excess of the Highest Lawful Rate or amount of
interest permitted to be charged under applicable law.  For purposes of this
Agreement, the Note and each other Loan Document, “interest” shall include the
aggregate of all charges which constitute interest under applicable law that are
contracted for, taken, charged, reserved, or received under this Agreement, the
Note or any other Loan Document.  Neither Borrower nor any other Person liable
for the payment or performance of any of the Obligations shall ever be required
to pay unearned interest or interest at a rate or in an amount in excess of the
Highest Lawful Rate or amount of interest that may be lawfully charged under
applicable law, and the provisions of this Section shall control over all other
provisions of this Agreement, the Note and each other Loan Document, which may
be in actual or apparent conflict herewith.  If under any contingency the
effective rate or amount of interest which would otherwise be payable under the
Note or any other Loan Document would exceed the Highest Lawful Rate or amount
of interest Lender or any other holder of the Note or other Obligation is
allowed by applicable law to charge, contract for, take, reserve or receive, or
in the event Lender or any holder of the Note or other Obligation shall charge,
contract for, take, reserve or receive monies that are deemed to constitute
interest which would, in the absence of this provision, increase the effective
rate or amount of interest payable under the Note or other Loan Document to a
rate or amount in excess of that permitted to be charged, contracted for, taken,
reserved or received under applicable law then in effect, then the principal
amount of the Note or the amount of interest which would otherwise be payable
under the Note or both shall be reduced to the amount allowed under applicable
law as now or hereinafter construed by the courts having jurisdiction, and all
such moneys so charged, contracted for, taken, reserved or received that are
deemed to constitute interest in excess of the Highest Lawful Rate or amount of
interest permitted by applicable law shall immediately be returned to or
credited to the account of Borrower upon such determination.  In determining
whether or not the interest paid or payable or amount of interest permitted by
applicable law exceeds the Highest Lawful Rate, Borrower and Lender shall, to
the extent permitted by applicable law, (a) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the entire contemplated term of the indebtedness evidenced by the
Note or the other Loan Documents so that interest for the entire term does not
exceed the Highest Lawful Rate.  To the extent that Section 303 of the Texas
Finance Code is relevant for purposes of determining the Highest Lawful Rate,
Lender hereby elects to determine the applicable rate ceiling under such statute
by the weekly rate ceiling from time to time in effect pursuant to the Texas
Finance Code, subject to Lender’s right subsequently

 

41

--------------------------------------------------------------------------------



 

to change such method in accordance with applicable law.  The provisions of this
Section applicable to Lender are equally applicable to each participant,
assignee and any subsequent holder of the Note and other Obligations.

 

Section 9.09                             Paragraph Headings, Gender, etc.  The
section headings in this Agreement are not intended to be used in construing the
substance of this Agreement.  Unless the context of this Agreement otherwise
requires (a) words of any gender are deemed to include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words refer to this entire Agreement,
(d) the term “Section” refers to the specified section of this Agreement,
(e) the term “or” means “and/or” and (f) all references to “dollars” or “$”
refer to currency of the United States of America.

 

Section 9.10                             Parties Bound.  This Agreement shall be
binding on and inure to the benefit of the parties and their respective
executors, administrators, legal representatives, successors and permitted
assigns, except as otherwise provided in this Agreement.

 

Section 9.11                             Counterparts.  This Agreement may be
executed concurrently in one or more counterparts by the parties, which
counterparts together when executed by all of the parties shall for all purposes
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

Section 9.12                             Amendment.  This Agreement may not be
amended or in any manner modified by an oral agreement, whether or not such oral
agreement is executed or is supported by a new consideration except as expressly
stated herein.  This Agreement may not be amended or in any manner modified
unless such amendment or modification is in writing and signed by Lender and
Borrower.  This Agreement is for the sole benefit of Lender and Borrower and may
not be amended, modified or cancelled at any time or from time to time without
consultation with or consent of any other Person.

 

Section 9.13                             Waiver.  Any waiver, forbearance,
failure or delay by Lender in exercising, or the exercise or beginning of
exercise by Lender of any right, power or remedy, simultaneous or later, shall
not preclude the further, simultaneous or later exercise thereof and every
right, power or remedy of Lender shall continue in full force and effect until
such right, power or remedy is specifically waived in a writing executed by
Lender.  The allowance by Lender of Borrower to exceed the Commitment Amount or
any applicable Sublimit from time to time is not a waiver of the Commitment
Amount or such applicable Sublimit as set forth in this Agreement unless such
action is evidenced by a written amendment hereto.  The acceptance of partial
payments on an obligation is not a waiver of Lender’s right to demand full
payment of such obligation unless there is a writing signed by Lender that
specifically states that the acceptance of partial payments is a waiver of
Lender’s right to make demand for full payment.

 

Section 9.14                             Attachments.  All annexes or exhibits
annexed hereto and the documents, certificates and instruments required to be
delivered pursuant to the terms hereof are expressly made a part of this
Agreement as fully as though completely set forth herein, and all references to
this Agreement herein or in any such exhibits, schedules, documents,
certificates, or other instruments shall be deemed to refer to and include all
such annexes, exhibits, schedules,

 

42

--------------------------------------------------------------------------------



 

documents, certificates and instruments.  All statements contained in any
exhibit, schedule, document, certificate or other instrument delivered by or on
behalf of the parties hereto, pursuant to the terms hereof, are an integral part
of this Agreement.

 

Section 9.15                             Invalid Provisions.  If any provision
of this Agreement is held to be illegal, invalid or unenforceable under any
present or future laws, and if the rights or obligations of Borrower or Lender
under this Agreement will not be materially and adversely affected thereby
(a) such provisions will be fully severable, (b) this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof, (c) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom, and
(d) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

 

Section 9.16                             Remedies Cumulative.  The remedies
(including, without limitation, indemnification) of the parties under this
Agreement are cumulative and will not, to the extent permitted by law, exclude
any other remedies to which any party may be lawfully entitled.

 

Section 9.17                             No Investment, Partnership, or Agency. 
Pursuant to this Agreement, Lender is making a loan, not an investment with the
expectation of profits to be derived from the entrepreneurial or managerial
efforts of Borrower.  This Agreement shall not be construed to create a
partnership or joint venture between Borrower and Lender.  Borrower is not the
agent of Lender.

 

Section 9.18                             Reimbursement of Expenses.

 

(a)                                 Borrower shall pay to Lender upon demand all
reasonable expenses incurred by Lender, plus any and all other reasonable
expenses incurred by Lender on behalf of Borrower, in connection with
negotiating, documenting and consummating the transaction evidenced by this
Agreement (including, by way of example, but not limitation, reasonable
attorneys’ fees and expenses, accountants’ fees and expenses, fees and expenses
for messenger or overnight courier services, but expressly excluding continuing
expenses of conducting business under the terms of this Agreement), and Lender
is authorized to debit Borrower’s Accounts to pay such obligation.  Borrower
shall provide Lender with Borrower’s account number or numbers with at least one
nationally recognized overnight courier service (for example, Federal Express)
which Borrower hereby authorizes Lender to use to deliver to Borrower, Investors
or other parties, as required or permitted under this Agreement, Mortgage Files
or portions thereof.

 

(b)                                 Borrower shall promptly reimburse Lender
upon demand for all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements expended or incurred by
Lender in any arbitration, mediation, judicial reference, legal action or
otherwise, in connection with (i) the amendment, interpretation and enforcement
of this Agreement including, without limitation, during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to Lender’s

 

43

--------------------------------------------------------------------------------



 

rights, remedies and obligations under this Agreement, (ii) collecting any sum
which becomes due to Lender under this Agreement, (iii) any proceeding for
declaratory relief, any counterclaim to any proceeding, or any appeal, or
(iv) the protection, preservation or enforcement of any rights of Lender under
this Agreement or at law or in equity.  Lender shall be entitled to debit
Borrower’s Accounts for any and all such fees and expenses.  The obligations of
Borrower under this section shall survive the termination of this Agreement.

 

Section 9.19                             Electronic Transactions.  Borrower
hereby affirmatively consents and agrees to permit Lender and its successors and
assigns to enter into transactions with Borrower involving “electronic records”
and “electronic means,” as those terms are defined in UETA and the E-Sign Act.

 

Section 9.20                             Termination.  Except as to any
Obligations then still outstanding, this Agreement shall automatically expire
and terminate on the Termination Date.  Termination will not affect the
obligations hereunder or any Guarantor’s obligations under any Guaranty as to
any Obligations outstanding as of such termination.  In the event Lender and
Borrower elect to extend the Termination Date prior to the termination of this
Agreement, Lender shall submit to Borrower a modification and extension
agreement effecting such extension.  Borrower hereby agrees to bear any and all
reasonable costs, including, without limitation, Lender’s reasonable attorneys’
fees, incurred in connection with such extension.  Notwithstanding anything to
the contrary herein, either party may, in its sole discretion, terminate this
Agreement at any time, with or without cause, and with or without notice;
provided, however, such termination will not affect the obligations hereunder or
Guarantor’s obligations under any Guaranty as to any Obligations outstanding as
of such termination.

 

Section 9.21                             WAIVER OF RIGHT TO TRIAL BY JURY.  EACH
PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT (AS
NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT
OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

 

Section 9.22                             ENTIRE AGREEMENT.  THIS WRITTEN
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE

 

44

--------------------------------------------------------------------------------



 

PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[signatures appear on the following two (2) pages]

 

45

--------------------------------------------------------------------------------



 

Executed to be effective as of the Effective Date.

 

 

 

BORROWER:

 

 

 

 

 

VIANOVA CAPITAL GROUP LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Karey Geddes

 

 

Name:

Karey Geddes

 

 

Title:

President

 

Warehousing Credit and Security Agreement
ViaNova Capital Group LLC

Signature Page

 

--------------------------------------------------------------------------------



 

 

LENDER:

 

 

 

LEGACYTEXAS BANK

 

 

 

 

 

By:

/s/ Michelle Marrapodi

 

 

Name:

Michelle Marrapodi

 

 

Title:

Vice President

 

Warehousing Credit and Security Agreement
ViaNova Capital Group LLC

Signature Page

 

--------------------------------------------------------------------------------



 

Annex 1

 

Customized Terms

 

1.                                      Customized Definitions.  The following
definitions are incorporated into the Agreement:

 

“Commitment Amount” shall mean $12,500,000.00 at any one time.

 

“Guarantor” shall mean any Person providing a guaranty of Borrower’s obligations
hereunder from time to time, whether one or more.

 

“Minimum Daily LIBOR Rate” shall mean one and one half percent (1.50%).

 

“MSR Value Percentage” shall be a maximum of seventy-five (75) basis points
(0.75%).

 

“Payoff Account” shall mean, unless subsequently changed by Lender, the account
identified as follows:

 

Federal Home Loan Bank of Dallas
ABA #111040195
For the Account of LegacyTexas Bank

 

“Settlement Account” shall mean, unless subsequently changed by Lender, the
account identified as follows:

 

LegacyTexas Bank/Warehouse Lending Group
ABA #111901234

 

“Termination Date” shall mean (i) November 15, 2019, or (ii) the day this
Agreement is terminated in accordance with the provisions hereof.

 

2.                                      Financial Covenants.

 

(a)                                 Minimum Adjusted Tangible Net Worth is
$3,000,000.00.

 

(b)                                 Minimum Unrestricted Cash is $1,500,000.00.

 

(c)                                  Indebtedness to Adjusted Tangible Net Worth
Ratio is 15.00:1.00.

 

(d)                                 Must not have negative Net Income for three
(3) consecutive months, beginning with the three (3) consecutive months ended
June 30, 2019.

 

3.                                      Transaction Fees.

 

(a)                                 A file fee of $45.00 for each Pledged
Mortgage Loan.

 

(b)                                 A wire fee of $15.00 for each Pledged
Mortgage Loan.

 

1

--------------------------------------------------------------------------------



 

(c)                                  An administration fee on the Unused
Portion, which fee shall be due and payable within two (2) Business Days after
Lender’s delivery of notice of the amount thereof to Borrower.  This fee shall
be calculated each month at the rate of twenty-five (25) basis points (0.25%)
per annum of the Unused Portion for such month; provided, however, that such fee
shall be waived for any calendar month (i) in which the Used Portion for such
month is equal to or greater than fifty percent (50%) of the Commitment Amount,
or (ii) the aggregate Advances funded by Lender for such calendar month is equal
to or greater than the Commitment Amount, as may be in effect from time to time;
and provided further, that such fee shall be waived for a period of ninety (90)
days commencing from the date of this Agreement.  The “Used Portion” means, for
any month, the arithmetic daily average of the Commitment Amount for such
month.  The “Unused Portion” means, for any month, the amount equal to the
Commitment Amount, minus the Used Portion.  Lender’s determination of the Unused
Portion for any month shall be conclusive and binding on Borrower, absent
manifest error.

 

(d)                                 A handling fee of $75.00 for any Mortgage
Loan that is paid off at its Dwell Limit (in accordance with the terms of this
Agreement) but is maintained on Lender’s books and records (in Lender’s sole and
absolute discretion) with a balance of $1.00 to track payment from the Investor.

 

(e)                                  A fee of $150.00 per day for overdraft of
the Operating Account.

 

4.                                      Cash Account.  Borrower shall maintain
the following Cash Account with Lender:

 

Deposit Account.  Until the full and final payment and performance of all of its
obligations hereunder, Borrower shall maintain a required balance equal to two
percent (2.0%) of the Commitment Amount, as in effect from time to time, in a
non-interest bearing deposit account (the “Deposit Account”) with Lender. 
Borrower will have access to the Deposit Account; provided that (i) no Default
or Event of Default exists and is continuing; and (ii) all withdrawals of
Borrower from the Deposit Account have the prior written approval of Lender,
including the time and terms of replacement of funds.

 

5.                                      Sublimits.  The aggregate Outstanding
Principal Amount of Advances made with respect to a specific type of Eligible
Loan outstanding at any one time shall not exceed the following (expressed as a
percentage of the Commitment Amount).  If the amount of the Sublimit for a
particular type of Mortgage Loan is “N/A”, then that type of Mortgage Loan is
not an Eligible Loan hereunder.

 

Wet
Loans:                                                                                                                                                                                                                                                                                                                                                       
40%

 

Aged
Loans:                                                                                                                                                                                                                                                                                                                                                 
10%

 

RTL
Loans:                                                                                                                                                                                                                                                                                                                                             
100%

 

6.                                      Interest Rate.

 

RTL
Loans:                                                                                                                                                                                                                                        
400 basis points (4.00%)

 

Aged RTL
Loans:                                                                                                                                                                                                         
500 basis points (5.00%)

 

2

--------------------------------------------------------------------------------



 

7.                                      Advance Rate.

 

RTL
Loans:                                                                                                                                                                                                                                                                                                                                                    
90%

 

8.                                      Maximum Dwell Limits.  The number of
days referenced in the definition of Dwell Limit for each Pledged Mortgage Loan
of a specific type is as follows:

 

All RTL
Loans:                                                                                                                                                                                                                                                                                                                                                                
60 days

 

All Aged
Loans:                                                                                                                                                                                                                                                                                                                                                             
90 days

 

9.                                      Curtailments:  Aged Loans.

 

(a)                                 With respect to each Aged Loan, Borrower
shall pay to Lender each of the following curtailment amounts (individually, a
“Curtailment Amount,” expressed as a percentage of outstanding Advance Amount
related to such Aged Loan), plus all accrued interest and fees due on the dates
specified below:

 

(i)                                     61 days after Advance
Date:                                                                                                                                                                                                         
10%

 

(ii)                                  76 days after Advance
Date:                                                                                                                                                                                                         
10%

 

(iii)                               91 days after Advance
Date:                                                                                                                                                                                                  
100%

 

10.                               Addresses.  The addresses of Borrower and
Lender are as follows:

 

Borrower:
ViaNova Capital Group LLC
3 Columbus Circle, 24th Floor
New York, New York 10019
Attn:                    Karey Geddes
Email:            kgeddes@vianovacapitalgroup.com

 

with a copy to:
ViaNova Capital Group LLC
3 Columbus Circle, 24th Floor

New York, New York 10019

Attn:                    Rachel Fink (rfink@vianovacapitalgroup.com)

Stephan Mongiardo (smongiardo@vianovacapitalgroup.com)

Andrew Davilman (adavilman@cohenandcompany.com)

Joseph Pooler (jpooler@cohenandcompany.com)

Theresa Alexander (talexander@cohenandcompany.com)

 

3

--------------------------------------------------------------------------------



 

Lender:
LegacyTexas Bank

5851 Legacy Circle, 11th Floor

Plano, Texas 75024

Attention:  Warehouse Lending Division

Email: Michelle.Marrapodi@LegacyTexas.com

cc:                      ltblegaldocs@legacytexas.com

Phone: 972-801-5781

 

4

--------------------------------------------------------------------------------



 

Annex 2

 

Representations Relating to Pledged Mortgage Loans

 

Borrower further represents and warrants that as of the Advance Date for any
Pledged Mortgage Loan, as to such Pledged Mortgage Loan:

 

1.                                      All representations as to such Pledged
Mortgage Loan set forth herein are true, correct and complete in all material
respects and are not misleading in any material respect.

 

2.                                      The Loan Detail relating to such Pledged
Mortgage Loan is accurate and complete in all material respects.

 

3.                                      All originals or copies of the documents
evidencing and concerning the Mortgage Loan provided to Lender are accurate and
complete to the best of Borrower’s knowledge.

 

4.                                      No fraud, error, omission,
misrepresentation, negligence or similar occurrence with respect to the Mortgage
Loan has taken place on the part of Borrower, any Affiliate of Borrower, any
servicer or any other party involved in the origination and/or closing of the
Mortgage Loan or in the application of any insurance in relation to such
Mortgage Loan, including without limitation the Mortgagor, any Closing Agent,
Correspondent, any appraiser, any real estate agent, any broker, any builder, or
developer.  The documents, instruments and agreements submitted for loan
underwriting were not falsified and contain no untrue statement of material fact
or omit to state a material fact required to be stated therein or necessary to
make the information and statements therein not misleading.  Borrower or its
designee has reviewed all of the documents constituting the loan file and has
made such inquiries as it deems necessary to make and confirm the accuracy of
the representations set forth herein.

 

5.                                      Borrower has no knowledge of any fact or
circumstance not disclosed to Lender which would adversely affect the value or
marketability of such Mortgage Loan.

 

6.                                      Such Mortgage Loan has been originated
in compliance with Borrower’s Underwriting Guidelines that are acceptable to the
applicable Investor.

 

7.                                      The Mortgage Loan is a QM Loan or is not
required to satisfy the requirements of Dodd Frank for QM Loans.

 

8.                                      Neither the Mortgagor nor any Key
Principal of the Mortgagor is an owner, officer, director, or agent of Borrower
or Affiliate of Borrower unless approved by Lender in writing no later than two
(2) Business Days prior to the requested Advance Date.

 

9.                                      After Lender funds the Advance Amount
for a Pledged Mortgage Loan, Borrower will be in compliance with the applicable
Sublimits.

 

10.                               Such Mortgage Loan has an original term to
maturity of not more than eighteen (18) months.

 

1

--------------------------------------------------------------------------------



 

11.                               Such Mortgage Loan is a First Mortgage Loan.

 

12.                               Each of the Key Principals of the related
Mortgagor has a FICO Score of not less than 580, unless otherwise approved by
Lender.

 

13.                               The Mortgage Loan is supported by an
Appraisal, BPO or other acceptable property valuation, as permitted by
Borrower’s Underwriting Guidelines or as previously approved by Lender in
writing.

 

14.                               No part of the related Mortgaged Property has
been released from the related Mortgage.

 

15.                               The Mortgage Loan is not secured by an
interest in a mobile home.

 

16.                               Intentionally Omitted.

 

17.                               The Mortgage Loan has been, or will be, closed
less than thirty (30) calendar days prior to the date Lender funds the Advance
Amount for such Pledged Mortgage Loan.

 

18.                               The Mortgage Loan is saleable at all times to
a minimum of two (2) third-party mortgage investors acceptable to Lender.

 

19.                               The related Mortgaged Property is free and
clear of all Liens other than the Lien of the related Mortgage (which has been
validly assigned to Lender) and any Second Mortgage Loan or other encumbrances
permitted pursuant to Borrower’s Underwriting Guidelines, Permitted Encumbrances
and any other Liens consented to in writing by Lender.

 

20.                               The Mortgage Loan was originated for the
purchase, financing, or refinancing of the related Mortgaged Property and for
the purpose of altering, renovating, repairing or improving such Mortgaged
Property.

 

21.                               The Mortgage Loan meets all of Lender’s LTV
and, if applicable, CLTV requirements, each of which shall have been previously
communicated to Borrower in writing.

 

22.                               The related Mortgaged Property is insured
against loss or damage by fire and all other hazards normally included within
standard extended coverage in accordance with the provisions of the Eligible
Loan (including, without limitation, builders risk insurance) and Borrower and
its assignees are named as a loss payee thereon.

 

23.                               All required insurance policies, of whatever
type, remain in full force and effect.  Borrower has not engaged in, and has no
knowledge of the Mortgagors having engaged in, any act or omission which would
impair the coverage validity or binding effect of any such policies. No action,
inaction, or event has occurred and no state of fact exists or has existed that
has resulted or will result in the exclusion from, denial of or defense to
coverage under any applicable special hazard insurance policy, builders risk
policy, construction or bankruptcy bond, irrespective of the cause of such
failure of coverage.  In connection with the placement of any such insurance, no
commission, fee or other compensation has been or will be received by Borrower
or the servicer or any designee of Borrower or the servicer or any corporation
in which Borrower, the servicer or any

 

2

--------------------------------------------------------------------------------



 

officer, director, or employee of Borrower or the servicer had a financial
interest at the time of placement of such insurance.

 

24.                               If the Mortgage Loan is a Correspondent Loan:

 

(i)                                   the related Mortgage Note bears an
endorsement from the Correspondent to Borrower;

 

(ii)                                Borrower has implemented, and the Mortgage
Loan was subject to, prudent third-party origination risk management procedures
which identify potential deficiencies in Correspondent Loans including, but not
limited to, misrepresentations of borrower, guarantor, and any Key Principal’s
income and assets and inaccuracies in appraisal reports or BPOs;

 

(iii)                             each entity that participated in the
origination of a Correspondent Loan was duly organized, validly existing and in
good standing under the laws of such entity’s state of organization and, to the
extent required by any applicable Governmental Authority, had all licenses,
registrations and certifications in all applicable jurisdictions and such
licenses, registrations and certifications were in full force and effect at such
times;

 

(iv)                            each entity that participated in the origination
of a Correspondent Loan complied in all material respects with all applicable
agreements, contracts, laws and regulations with respect to, and the violation
of which would adversely affect, the Mortgage Loan or result in any cost or
liability to Lender; and

 

(v)                               Each Correspondent Loan complies with all
applicable Investor and Take-Out Commitment requirements for third party
originated mortgage loans.

 

25.                               The Mortgage Rate for such Mortgage Loan is
equal to or greater than the per annum rate of interest required by the
applicable Investor.

 

26.                               The Mortgage Loan is subject to, and Borrower
has in its possession with respect to such Mortgage Loan, a legal, valid
Take-Out Commitment, and there exists no event of default under such Take-Out
Commitment or any event, which with the giving of notice or passage of time,
would constitute an event of default thereunder.

 

27.                               Borrower shall adhere strictly to the terms of
the related Take-Out Commitment and perform all obligations and observe all
covenants on its part to be performed or observed thereunder.

 

28.                               All information delivered and all
representations, warranties and certifications made by Borrower to the
applicable Investor were and are true, correct and complete in all material
respects and were and are not misleading in any material respect and no change
in any of such information or representations, warranties or certifications will
limit, impair or otherwise affect the obligations of the applicable Investor to
perform its obligations under the related Take-Out Commitment.

 

3

--------------------------------------------------------------------------------



 

29.                               The Mortgage Rate and all fees, costs,
expenses and charges contracted for, paid or payable by the related Mortgagor do
not violate any applicable federal, state or other statute, rule, regulation or
court ruling relating to the maximum legal rate of interest that can be charged
and the Mortgage Loans are not otherwise in violation of any usury laws.

 

30.                               Borrower has not pledged such Mortgage Loan as
collateral for any other loan or for any other purpose.

 

31.                               To the extent any Pledged Mortgage Loans are
registered on the MERS® System, Borrower shall have delivered a MERS Agreement
entered into, duly executed and delivered by all necessary parties thereto and
being in full force and effect, free of any modification, breach or waiver.

 

32.                               The related Mortgage Note and Mortgage
represent the valid, enforceable, and binding obligations of each party thereto,
subject to the effects of bankruptcy laws and other principles of equity, and
there is no default existing under such documents or a fact in existence which,
but for the passage of time or giving of notice or both, would constitute a
default under either of such documents.

 

33.                               The obligations of the related Mortgagor to
make payments of principal and interest when due under the terms of the Mortgage
Note and Mortgage are not subject to any defense, set-off, or counterclaim by
the Mortgagor or any other Person obligated to repay the indebtedness evidenced
by the Mortgage Note and Mortgage.

 

4

--------------------------------------------------------------------------------



 

Exhibit A

 

Dry Loan Package

 

1.                                      Original signed Mortgage Note payable to
Borrower and endorsed by Borrower on the original Mortgage Note or on an
allonge, which endorsement shall be “in blank” as follows:  “Pay to the order of
            , without recourse”; or if the original Mortgage Note was payable to
an Affiliate of Borrower or a Correspondent, such Mortgage Note shall bear an
endorsement from such Affiliate or Correspondent to Borrower and additionally,
an endorsement by Borrower “in blank” as set forth before.

 

2.                                      Unless such Mortgage Loan is a MERS
Designated Mortgage Loan, an original Assignment in Blank for the Mortgage Loan,
in form and substance acceptable for recording and signed in the name of
Borrower as well as a copy of the recorded original assignment from the related
Correspondent to Borrower or the unrecorded assignment certified as true and
sent for recordation.  In the case of a MERS Designated Mortgage Loan that is
not a MOM Loan and originated by a Correspondent, original assignment(s) from
such Correspondent to Borrower and Borrower to MERS.

 

3.                                      Any and all other files, documents,
instruments, certificates, correspondence, or other records that are requested
by Lender and deemed by Lender in its commercially reasonable judgment to be
necessary, appropriate or desirable in connection with each Eligible Loan
Borrower proposes to pledge as Collateral for an Advance.

 

Wet Loan Package

 

1.                                      Loan Detail for each Eligible Loan
Borrower proposes to pledge as Collateral for an Advance.

 

2.                                      Any and all other files, documents,
instruments, certificates, correspondence, or other records that are requested
by Lender and deemed by Lender in its commercially reasonable judgment to be
necessary, appropriate or desirable in connection with each Eligible Loan
Borrower proposes to pledge as Collateral for an Advance.

 

1

--------------------------------------------------------------------------------



 

Exhibit B

 

Form of Compliance Certificate

 

I, Karey Geddes, do hereby certify that I am the duly elected, qualified and
authorized President of VIANOVA CAPITAL GROUP LLC, a Delaware limited liability
company (“Borrower”).  This Certificate is delivered to you in connection with
Section 5.01(a) of the Warehouse Credit and Security Agreement, dated as of
November 16, 2018 (the “Agreement”), between Borrower and LEGACYTEXAS BANK
(“Lender”).  I hereby certify that, as of the date of the financial statements
attached hereto and as of the date hereof(1):

 

1.              Litigation, Investigations, Proceedings.  Borrower is not
currently involved in (i) any litigation or proceeding, including but not
limited to knowledge of any investigation of Borrower by any Governmental
Authority (including, without limitation, the CFPB), with respect to Borrower or
any Pledged Mortgage Loan or (ii) any material litigation or proceeding,
including but not limited to knowledge of any investigation of Parent by any
Governmental Authority (including, without limitation, the CFPB), with respect
to Parent.  If any such litigation or proceeding is currently ongoing, Borrower
shall attach a Schedule 1 hereto describing the same in reasonable detail and
the actions Borrower has taken or proposes to take with respect thereto.

 

2.              Financial Covenant Compliance.  At all times since the
submission of the last Compliance Certificate provided by Borrower to Lender in
accordance with the terms of the Agreement (as long as any Advance was
outstanding during such time), Borrower’s (i) Adjusted Tangible Net Worth has
remained at or above $[then-required amount]; (ii) Unrestricted Cash has
remained at or above $[then-required amount]; (iii) ratio of Indebtedness to
Adjusted Tangible Net Worth has remained at or above [then-required ratio]; and
(iv) Net Income has not been negative for more than [then-required time period]
consecutive months.

 

3.              Financial Statements.  The financial statements and schedules
attached hereto fairly present in all material respects the financial condition
and results of operations of Borrower, in accordance with GAAP, consistently
applied, as of the date(s) thereof.

 

4.              Compliance. Borrower has observed or performed in all material
respects all of its covenants and other agreements, and satisfied every
condition, contained in the Agreement and the other Loan Documents to be
observed, performed and satisfied by it.  If a covenant or other agreement or
condition has not been complied with, Borrower shall attach a Schedule 4 hereto
describing such lack of compliance and providing the date of any related waiver
thereof.

 

--------------------------------------------------------------------------------

(1)  Lender’s acceptance of this schedule is not, and shall not be construed as,
a waiver by Lender of any of the items identified on the schedule, including
items that may be, or with the passage of time may become, a Default.  Lender,
in its sole and absolute discretion, will elect whether to provide any such
waiver and will do so by a separate writing.

 

1

--------------------------------------------------------------------------------



 

5.              Regulatory Action.  Borrower is not currently under any audit,
investigation, enforcement action, restriction, suspension, termination or
similar proceeding by any Governmental Authority (including, without limitation,
the CFPB) with respect to Borrower or any Pledged Mortgage Loan (other than
audits occurring in the normal course of Borrower’s business and of the type or
nature which the auditing Governmental Authority conducts on a regular basis and
excluding such notices as Borrower is prohibited by law from disclosing).  If
so, Borrower shall attach a Schedule 5 hereto describing the situation in
reasonable detail and indicating the action that Borrower has taken or proposes
to take in connection therewith.

 

6.              No Default. No Default has occurred or is continuing.  If any
Default has occurred and is continuing, Borrower shall attach a Schedule 6
hereto describing the same in reasonable detail and the action Borrower has
taken or proposes to take with respect thereto, and if such Default has been
expressly waived by Lender in writing, Borrower shall describe the Default and
provide the date of the related waiver.

 

7.              Distributions. Borrower has not paid any dividends with respect
to any capital stock or other equity interests in such entity, whether now or
hereafter outstanding, or made any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Borrower, if a Default has occurred and is continuing, or the payment of a
distribution would cause, or would be likely to cause, a violation of the
Adjusted Tangible Net Worth covenant set forth in Section 5.02(a) of the
Agreement.

 

8.              Other Notices. Borrower has promptly notified Lender of any
other material adverse change in the business, operations, property, or
financial or other condition of Borrower, Parent or any Guarantor, if any.

 

This OFFICER’S COMPLIANCE CERTIFICATE is given as of the date first above
written.

 

 

 

 

 

Karey Geddes

 

2

--------------------------------------------------------------------------------